EXHIBIT 10.11

LEASE

Between

COLINAS CROSSING LP,

a Delaware limited partnership

Landlord,

And

i2 TECHNOLOGIES, INC.,

a Delaware corporation

Tenant



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             PAGE ARTICLE I    1   1.01.   INTRODUCTORY PROVISIONS AND
DEFINITIONS    1 ARTICLE 2    5   2.01.   PREMISES    5   2.02.   IMPROVEMENTS
BY LANDLORD    6   2.03.   CONDITION OF PREMISES    6   2.04.   PREMISES
CERTIFICATE    6   2.05   MANAGEMENT OFFICE    7 ARTICLE 3    7   3.01.   TERM
   7   3.02.   COMMENCEMENT CERTIFICATE    7 ARTICLE 4    7   4.01.   BASE RENT
   7   4.02.   PAYMENT OF RENT    8   4.03.   SECURITY DEPOSIT    9 ARTICLE 5   
10   5.01.   OPERATING EXPENSE REIMBURSEMENT    10   5.02A.   OPERATING EXPENSES
   12   5.02B.   TENANT’S ELECTRICITY CHARGE    16   5.03.   PRORATION AND
ADJUSTMENT OF OPERATING EXPENSES    17   5.04   TAXES    18 ARTICLE 6    19  
6.01.   USE    19 ARTICLE 7    19   7.01.   LANDLORD’S SERVICES    19   7.02.  
INTENTIONALLY DELETED    23   7.03.   INTERRUPTION OF SERVICES    23   7.04.  
KEYS AND LOCKS    24   7.05.   GRAPHICS AND BUILDING DIRECTORY    24   7.06.  
PROJECT NAME, IDENTITY AND SIGNS    24   7.07.   RISER SPACE    25   7.08.  
FIBER OPTIC CABLE CARRIERS    25   7.09.   COMMUNICATIONS EQUIPMENT    25  
7.10.   ADDITIONAL HVAC COMPRESSORS    26 ARTICLE 8    26   8.01.   ALTERATIONS
   26   8.02.   REMOVAL OF TRADE FIXTURES AND PERSONAL PROPERTY    27   8.03.  
REPAIRS BY LANDLORD    28   8.04.   REPAIRS BY TENANT    28 ARTICLE 9    28  
9.01.   LANDLORD’S INSURANCE    28   9.02.   TENANT’S INSURANCE    29   9.03.  
WAIVER OF RECOVERY    29   9.04.   INDEMNITY    30

 

i



--------------------------------------------------------------------------------

ARTICLE 10    30   10.01.   CASUALTY    30   10.02.   END OF TERM CASUALTY    31
ARTICLE 11    31   11.01.   CONDEMNATION    31 ARTICLE 12    32   12.01.  
ACCESS    32 ARTICLE 13    33   13.01.   SUBORDINATION    33   13.02.  
ATTORNMENT    33   13.03.   QUIET ENJOYMENT    33 ARTICLE 14    33   14.01.  
ASSIGNMENT    33   14.02.   CONSENT    34   14.03.   TRANSFER BY LANDLORD    34
ARTICLE 15    35   15.01.   DEFAULT BY TENANT    35   15.02.   RIGHTS UPON
DEFAULT BY TENANT    35   15.03.   EXPENSE OF REPOSSESSION    37   15.04.  
CUMULATIVE REMEDIES; WAIVER OR RELEASE    37   15.05.   ATTORNEYS’ FEES    37  
15.06.   FINANCIAL STATEMENTS    37   15.07.   NEGATION OF LIEN FOR RENT    37  
15.08.   DEFAULT BY LANDLORD    38 ARTICLE 16    38   16.01.   HAZARDOUS WASTE
   38 ARTICLE 17    40   17.01.   SUBSTITUTE PREMISES    40   17.02.   ESTOPPEL
LETTERS    40   17.03.   HOLDOVER    40   17.04.   NOTICE    40   17.05.   RULES
AND REGULATIONS    41   17.06.   LANDLORD’S LIABILITY    41   17.07.   AMERICANS
WITH DISABILITIES ACT AND TEXAS ARCHITECTURAL BARRIERS ACT    41   17.08.  
AUTHORIZATION    41   17.09.   BROKERS    41   17.10   MEMORANDUM OF LEASE    42
  17.11.   PARKING    42   17.12.   TIME OF ESSENCE    42   17.13.   ENTIRE
AGREEMENT    42   17.14.   AMENDMENT    42   17.15.   SEVERABILITY    42  
17.16.   SUCCESSORS    42   17.17.   CAPTIONS    42   17.18.   NUMBER AND GENDER
   42   17.19.   GOVERNING LAW    42   17.20.   CHANGES TO THE PROJECT    42  
17.21.   NO PRESUMPTION AGAINST DRAFTER    42   17.22.   EXAMINATION OF LEASE   
43   17.23.   DEFINED TERMS AND MARGINAL HEADINGS    43

 

ii



--------------------------------------------------------------------------------

  17.24.   NO REPRESENTATIONS    43   17.25.   IMPROVEMENTS ON ADJACENT LAND   
43   17.26.   SURVIVAL OF INDEMNITIES    43   17.27.   COMPETITORS OF TENANT   
43   17.28.   RIGHT OF FIRST OFFER ON SALE    43   17.29.   ARBITRATION    44  
17.30.   INTENTIONALLY DELETED    45   17.31   TAX PROTESTS    45   17.32  
CONSENTS    45   17.33   CCR AMENDMENTS    45   17.34   MANAGEMENT    46   17.35
  DEFAULT INTEREST    46   17.36   VACATING THE PREMISES    46

 

iii



--------------------------------------------------------------------------------

EXHIBITS AND RIDERS

 

EXHIBIT “A”  

-FLOOR PLAN

-FIRST SPACE

-SECOND SPACE

-THIRD SPACE

EXHIBIT “B-1”   -LEGAL DESCRIPTION OF LAND EXHIBIT “B-2”   -SITE PLAN EXHIBIT
“B-3”   -ADJACENT LAND EXHIBIT “C”   -BUILDING RULES EXHIBIT “D-1”   -WORK
LETTER EXHIBIT “D-2”   -BUILDING SHELL IMPROVEMENTS EXHIBIT “E”   -COMMENCEMENT
CERTIFICATE EXHIBIT “F”   -PARKING GARAGE EXHIBIT “G”   -PREMISES CERTIFICATE
EXHIBIT “H”   -JANITORIAL SPECIFICATIONS EXHIBIT “I”   -MEMORANDUM OF LEASE
EXHIBIT “J”   -LETTER OF CREDIT EXHIBIT “K”   -SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT EXHIBIT “L-1”   -BUILDING SIGN PARAMETERS EXHIBIT “L-2”
  -CONTENT OF SIGNS EXHIBIT “M”   -CONTRACTOR/VENDOR RULES AND REGULATIONS RIDER
1   -EXTENSION OPTION

 

iv



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

TERM

   PAGE Actual Operating Expense Increase    11 ADA    41 Additional Electrical
Equipment    22 Additional Rent    10 Adjacent Land    5 Agreement Period   
Rider 1 Base Operating Expense    10 Base Rent    7 Base Rental Rate    7 Base
Year    10 Basic Services Failure    23 Bidding Contractors    55 Brokers    41
Building    5 Building Operating Hours    20 Building Shell Improvements    59
Building Stairwells    54 Building Standard Rated Electrical Design Load    21
Building Standard Services    19 CCR    3 Commencement Date    56 Common Area   
4 Common Facilities    6 Communications Equipment    26 Complex    5
Construction Contract    55 Construction Costs    63 Construction Manager    55
Construction Plans    54 Cost Savings Improvements    13 Credit Assignee    34
Deck    63 Default    35 Default Interest Rate    46 Delivery Punch List Items
   6 Development Agreement    8 Director    44 Effective Date    1 Environmental
Law    38 Estimated Operating Expense Increase    11 Estimated Tenant’s Tax
Obligation    18 Exercise Notice    43 Extension Option    Rider 1 Extension
Term    Rider 1 Finish Allowance    55 Finish Work    55 First Class Building
Standards    17 First Space    2 Geographical Market    3 Hazardous Substances
   38 Holidays    20 Land    5 Landlord    1 Landlord Delay    56 Lease    61
Lease Year    8

 

v



--------------------------------------------------------------------------------

Letter of Credit    9 Liens    27 Major Portion    56 Material Default   
Rider 1 NEC    21 Net Worth Reduction    9 Non-Removable Improvements    28
Notice Parties    38 Operating Expense    12 Operating Expenses    12 Parking
Facilities    5 Parking Garage    5 Parking Spaces    62 Premises    5 Premises
Share of Taxes    18 Primary Term    7 Prime Rate    46 Pro-Rata Reduction    9
Project    5 Project Signs    25 Quarterly Assessments    13 Rebate Agreement   
18 Rent    8 Rentable Area    2 Rental Commencement Date    56 Rental
Commencement Punch List Items    6 Required Capital Improvements    13 ROFO   
43 ROFO Terms    43 Sale Notice    43 Second Space    2 Security Account    9
Security Amount    21 Security Areas    32 Security Desk    21 Site Plan    5
Space Plan    54 Special Assessments    13 SWB    25 Tax Stop    18 Taxing
Authority    45 Tenant    1 Tenant Contract    43 Tenant Contractor    55 Tenant
Improvements    54 Tenant’s Electricity Charge    17 Tenant’s Notice    62
Tenant’s Tax Obligation    18 Tenant-Related Parties    4 Term    7 Third Space
   2 Thirty Percent Level    13 Underlying Documents    33 Underlying Party   
33 Warranty    15

 

vi



--------------------------------------------------------------------------------

LEASE

THIS LEASE (“Lease”) is entered into as of the 24th day of March, 1999
(“Effective Date”), by and between COLINAS CROSSING LP, a Delaware limited
partnership (“Landlord”), and i2 TECHNOLOGIES, INC., a Delaware corporation
(“Tenant”).

W I T N E S S E T H:

ARTICLE 1.

 

 

1.01. INTRODUCTORY PROVISIONS AND DEFINITIONS. The Lease provisions and
definitions set forth in this Section 1.01 in summary form are solely to
facilitate convenient reference by the parties. If there is any conflict between
this Section and any other provisions of this Lease, the latter shall control.

 

(a)    Addresses for notices due      under this Lease (See      Article 17)  
  

Landlord Name

And Address

 

Colinas Crossing LP

Eighty Eighty North Central

   Expressway       

Suite 1010

Dallas, Texas 75206

Attn: Steven A. Means

   With a copy to:  

Pacific Realty Associates, L.P.

15350 S. W. Sequoia Parkway

Suite 300

Portland, Oregon 97224

Attn: Legal Department

   With an additional copy to:  

Management Office

11701 Luna Road

Dallas, Texas 75234

Attn: Property Manager

     Prior To Commencement Date:   

Tenant Name and

Address:

 

i2 Technologies, Inc.

909 Las Colinas Blvd., Suite 1600

Irving, Texas 75039

Attn: Bill Beecher and/or

          V.P. of Operations

   With a copy to:  

i2 Technologies, Inc.

909 Las Colinas Blvd., Suite 1600

Irving, Texas 75039

Attn: Adrianne Court and/or

          Director of Facilities

     i2 Technologies, Inc.      909 Las Colinas Blvd., Suite 1600      Irving,
Texas 75039      Attn: Legal Department

 

1



--------------------------------------------------------------------------------

     After Commencement Date:      i2 Technologies, Inc.      11701 Luna Road   
  Dallas, Texas 75234      Attn: Bill Beecher and/or                V.P. of
Operations    With a copy to:   i2 Technologies, Inc.      11701 Luna Road     
Dallas, Texas 75234      Attn: Adrianne Court and/or                Director of
Facilities      i2 Technologies, Inc.      11701 Luna Road      Dallas, Texas
75234      Attn: Legal Department (b)    Building:   One Colinas Crossing     
11701 Luna Road      Dallas, Texas 75234

containing approximately 180,754 square feet of total Rentable Area. “Rentable
Area” shall be measured in accordance with 1996 BOMA National Standards ANSI
Z265.

 

  (c) Premises: Subject to the provisions of Sections 2.04 and 2.05 below,
approximately 179,754 square feet of Rentable Area on floors 1-6 of the
Building. The Premises is comprised of the “First Space” (being three (3) floors
in the Building designated by Tenant), the “Second Space” (being two (2) floors
in the Building designated by Tenant) and the “Third Space” (being one (1) floor
in the Building designated by Tenant), all of which floor plans are set forth on
Exhibit “A” attached hereto; provided, however, Tenant shall have the right to
change such designations by furnishing written notice to Landlord within thirty
(30) days after the Effective Date. The floor plans attached hereto identify the
Rentable Area and Usable Area of each floor of the Premises as of the Effective
Date.

 

  (d) Parking Subject to the provisions of Section 17.11 and Exhibit “F”, as
follows: A total number of spaces equal to 720 spaces. Uncovered Parking 525
Unreserved spaces @ $0.00 per month each during the Primary Term hereof (and
thirty (30) of such spaces shall be marked for “i2 Visitor Parking” only)
Covered Parking in the Parking Garage 195 reserved spaces @ $0.00 per month each
during the Primary Term hereof.

 

2



--------------------------------------------------------------------------------

  (e) Permitted Uses: The Premises are to be used and occupied by Tenant (and
its permitted assignees and subtenants) for general business office purposes and
for such other lawful purposes as are permitted by applicable zoning laws and
that certain Declaration of Covenants, Conditions and Restrictions dated
April 6, 1994 and recorded in Volume 94066, Page 06090, Dallas County Deed
Records (the “CCR”) and consistent with uses of office space in comparable
office buildings in the same geographic area in which the Building is located
(“Geographical Market”). Without limiting the foregoing, Tenant may maintain in
the Premises (1) accounting facilities, (2) conference and/or meeting
facilities, (3) classrooms, (4) libraries, (5) coffee bars, (6) support staff
facilities (including without limitation, word processing and copy facilities),
(7) lunchrooms, kitchen facilities, pantries and cafeterias and/or dining rooms
(including any kitchen and support thereof) for use by Tenant and its employees
and business invitees, so long as such facilities are installed and maintained
in accordance with applicable laws (and if alcoholic beverages are served
therein, Tenant or the operator thereof, if other than Tenant, shall carry
adequate liquor liability insurance), (8) storage space incidental to general
business office purposes, (9) executive restrooms, including showers and
lockers, (10) audio visual, closed circuit television, radio, electronic
communication, and computer facilities, (11) print facilities that may require
special venting, (12) photo dark room facilities, (13) health or exercise
facilities, (14) restaurants (and if alcoholic beverages are served therein,
Tenant or the operator thereof, if other than Tenant, shall carry adequate
liquor liability insurance), (15) vending machines and snack bars for the sale
of food, confections, non-alcoholic beverages, newspapers, convenience items and
other such items to employees and business invitees of Tenant, (16) an ATM
machine issued by a bank or other financial institution selected by Tenant, and
(17) day care facility for exclusive use by Tenant’s employees and their
families, which shall be operated in compliance with all applicable laws. It is
the intention of Landlord and Tenant that all of the uses recited in the
preceding sentence be strictly incidental to Tenant’s primary use of the
Premises for business offices and that the Premises shall not be subleased to
third parties for separate operations whose primary purpose is to serve the
general public without Landlord’s consent.

 

3



--------------------------------------------------------------------------------

  (f) Primary Term: Eleven (11) years and zero (0) months (See Article 3).

 

  (g) Commencement Date: June 1, 1999 (subject to the terms of Exhibit “D-1”
hereto and Section 3.01).

 

  (h) Expiration Date: May 31, 2010 (subject to the terms of Exhibit “D-1”
hereto and Section 3.01), subject to extension pursuant to Rider 1.

 

  (i) Tenant’s Pro Rata Share: The ratio the Rentable Area of the Premises bears
to the Rentable Area of the Building. As of the Effective Date, Tenant’s Pro
Rata Share is 99.45%.

 

  (j) Base Rent: See Section 4.01

 

  (k) Base Operating Expense: Operating Expenses per square foot of Rentable
Area in the Building for the calendar year 1999, subject to adjustment pursuant
to Section 5.03 (excluding electricity for the Project). (See Article 5.)

 

  (l) Security Deposit: Letter of credit in an amount equal to $4,134,342.00.
(See Section 4.03)

 

  (m) Guarantor: N/A

 

  (n) Tenant’s Broker: Trammell Crow Company Brokerage Services Division D/FW &
Baker Commercial Realty Inc. (such brokers are represented by Phil Puckett and
Phil Baker, respectively)

 

  (o) Address for Payment Funds to be wired to Landlord in Portland, Oregon on a
of Base Rent: monthly basis pursuant to wiring instructions to be furnished by
Landlord at least ten (10) days in advance of (i) the first payment due date and
(ii) any subsequent payment due date prior to which such wiring instructions
have changed.

 

  (p)

Common Area: The “Common Area” is comprised of all portions of the Project other
than the Premises and the management office. Landlord shall not make any
material changes to the dimensions, location, configuration or design of the
Common Area (except as required by law) without Tenant’s prior written consent
which shall not be unreasonably withheld. Material changes (as used herein)
shall include without limitation changes which would convert any portion of the
Common Area to leaseable space or reduce Common Areas by more than five percent
(5%) (and, notwithstanding anything to the contrary contained in this Lease,
Tenant’s consent to these specific changes may be withheld by Tenant in its sole
discretion). Tenant and its assignees and subtenants and their respective
employees, agents, licensees and concessionaires (the “Tenant - Related
Parties”) shall have the nonexclusive right and license to use the Common Area
as constituted from time to time,

 

4



--------------------------------------------------------------------------------

 

and such use to be in common with Landlord, other tenants of the Project,
management office personnel and other persons permitted by Landlord to use the
same, and subject to such reasonable rules and regulations governing use as
Landlord may from time to time prescribe (subject to Tenant’s consent, which
consent shall not be unreasonably withheld). Tenant shall not take any action
which would unreasonably interfere with the rights of other persons to use the
Common Area without the prior written consent of Landlord. Landlord may
temporarily close any part of the Common Area for such reasonable periods of
time as may be necessary to prevent the public from obtaining prescriptive
rights and to make repairs or alterations, provided that Tenant’s access to the
Premises shall remain available during any such period. Landlord shall provide
Tenant with reasonable advance notice of any such temporary closings and shall
endeavor to schedule such closings during Holidays (as defined in
Section 7.01(a)) and other times outside of Building Operating Hours (as defined
in Section 7.01(a) hereof).

ARTICLE 2.

 

 

2.01. PREMISES. In consideration of the obligation of Tenant to pay Rent
(defined below) as herein provided and in consideration of the other terms,
covenants and conditions hereof, Landlord hereby does lease, let and demise unto
Tenant, and Tenant hereby does lease and rent from Landlord, upon and subject to
the provisions of this Lease, the 179,754 square feet of Rentable Area (subject
to the provisions of Sections 2.04 and 2.05 below) which is hereby stipulated
and for all purposes hereof agreed to be as stated in 1.01(c) above and as
reflected on the floor plan(s) attached hereto as Exhibit “A” and incorporated
herein for all purposes (such space so leased to Tenant is herein called the
“Premises”) located in the building known as One Colinas Crossing (subject to
the provisions of Section 7.06(a) below) (“Building”) as set forth in Article
1.01(b) and situated on the tract of land (“Land”) described in Exhibit “B-1”
attached hereto and incorporated herein for all purposes (the Building, the
Land, and the parking garage [“Parking Garage”] and parking area [collectively,
“Parking Facilities”] located on the Land and shown on the site plan attached
hereto as Exhibit “B-2” [“Site Plan”] hereinafter collectively referred to as
the “Project”), TO HAVE AND TO HOLD said Premises for the Term, subject to the
provisions of this Lease. Landlord and Tenant acknowledge and agree that the
Project specifically does not include the land shown on the Site Plan which is
described on Exhibit “B-3” (“Adjacent Land”) and the improvements thereon, a
portion of which Adjacent Land is owned by Landlord and a portion of which is
subject to certain agreements between Landlord and Tenant as set forth in this
Lease and in the Development Agreement (defined below). The Land and the
Adjacent Land, and the improvements thereon, comprise the complex commonly
referred to as Colinas Crossing (“Complex”).

Subject to the terms of this Lease, Tenant shall be entitled to the following as
appurtenances to the Premises: the right to use (i) the Parking Facilities and
other areas of the Project in accordance with Section 17.11 and Exhibit “F” to
this Lease, (ii) the roof of the Building and/or the Parking Facilities in
accordance with Sections 7.09 and 7.10 hereof, (iii) riser space in the core of
the Building pursuant to Section 7.07 hereof, (iv) for Tenant’s exclusive use,
the restrooms on floors leased entirely by Tenant and, for Tenant’s nonexclusive
use, the restrooms on floors partly, but not entirely, leased by Tenant, (v) for
Tenant’s nonexclusive use (subject to the other provisions of this Lease), the
telephone and electric closets on floors leased

 

5



--------------------------------------------------------------------------------

entirely by Tenant, and (vi) in common with Landlord and other tenants or
occupants of the Project, their invitees and guests and others, all lobbies,
driveways, sidewalks and other areas and facilities on the Land, in the Building
and other portions of the Project from time to time intended for the common use
of tenants in the Project, and all rights and benefits appurtenant to, or
necessary or incidental to, the use and enjoyment of the Premises by Tenant for
the purposes set forth in Section 1.01(e) above, including, but not limited to,
the right of Tenant, its employees and invitees, in common with Landlord and
other persons, to the benefits of any reciprocal easements and/or use agreements
burdening and/or benefiting the Project (including without limitation, the
CCR)to the extent necessary or incidental to the use and enjoyment of the
Premises for the purposes permitted by Section 1.01(e), including without
limitation, the right to use the “Common Facilities” (defined in the CCR)
pursuant to the terms of the CCR.

2.02. IMPROVEMENTS BY LANDLORD. On the Effective Date, Landlord shall deliver
the Premises to Tenant with the Building Shell Improvements (as such term is
defined in Exhibit “D-2” attached hereto) completed all in accordance with
Exhibit “D-2” (excluding Delivery Punch List Items [defined below]).

Construction of the Tenant Improvements (defined in Exhibit “D-1”) for the
Premises will be accomplished and the cost of such construction will be paid in
accordance with Exhibit “D-1” attached hereto and made a part hereof.

2.03. CONDITION OF PREMISES. Except as provided in this Lease (including without
limitation, Section 2.02 and Exhibits “D-1” and “D-2” of this Lease), Tenant
acknowledges that Landlord has not undertaken to perform any modification,
alteration, or improvement to the Premises. Landlord represents and warrants to
Tenant that (i) all Building and Project systems are new and in good working
order, (ii) the Project is in accordance with all applicable laws, regulations,
ordinances and codes, (iii) Landlord is the fee owner of the Land and the
Adjacent Land and the Land and the Adjacent Land are not subject to any ground
leases, mortgages, deeds of trust or other security instruments, (iv) the City
of Farmers Branch has heretofore issued a temporary shell certificate of
occupancy with respect to the Project (including without limitation, the Parking
Garage and the Building) and Tenant can commence its Tenant Improvements work at
any time after the Effective Date in accordance with Exhibit “D-1”, and (v) the
Building Shell Improvements in the Premises have been completed except for
Delivery Punch List Items. Landlord has not made any representations or
warranties with respect to the Project or the Premises except for those set
forth in this Lease. As used herein, “Delivery Punch List Items” shall mean
incomplete work items following substantial completion of the Building Shell
Improvements which do not interfere with Tenant’s construction of the Tenant
Improvements. As used herein, “Rental Commencement Punch List Items” shall mean
incomplete work items following substantial completion of the Building Shell
Improvements which do not interfere with Tenant’s business operations.

2.04. PREMISES CERTIFICATE. Exhibit “A” sets forth the square footage of
Rentable Area of each floor or portion thereof comprising the Premises. Prior to
the Commencement Date, Landlord shall execute and deliver to Tenant an Exhibit
“G” attached hereto, which shall contain Landlord’s calculation of the exact
number of square feet of Rentable Area within each floor of the Premises as of
such date, including a breakdown of Landlord’s calculations with regard to
Common Areas and the Rentable Area of the Building. Tenant shall have the right
to object to Exhibit “G” by delivering notice to Landlord within thirty
(30) days after Landlord delivers Exhibit “G” to Tenant, failing which Tenant
shall be deemed to have agreed that the information contained in Exhibit “G” is
correct and Tenant shall be required to execute Exhibit “G” within five (5) days
after the expiration of such 30-day period. If Tenant objects to Exhibit “G”
within said thirty (30) day period, Landlord and Tenant shall work together to
resolve their differences, failing which the disputes shall be submitted to
arbitration under Section 17.29. After such differences have been resolved
between Landlord and Tenant or by arbitration, Landlord and Tenant shall execute
the corrected Exhibit “G”. Tenant shall have the right during such thirty
(30) day period to have Tenant’s architect make field measurements of the
Project, Premises, and common areas provided Tenant furnishes Landlord with one
(1) Business Day prior notice of the date such measurements are to be made. Upon
the execution of Exhibit “G” by Landlord and Tenant for all floors of the
Premises and the Project, the Rentable Area of all floors in the Premises and
the Project as shown on the executed Exhibit “G” shall replace the Rentable Area
of the Premises and the Project as shown in Exhibit “A” and in Section 1.01(c)
of this Lease and shall be deemed to be the Rentable Area of the Premises and
the Project as of such date for all purposes under this Lease.

 

6



--------------------------------------------------------------------------------

2.05. MANAGEMENT OFFICE. As of the date hereof, the management office for the
Project consists of 1,000 square feet of Rentable Area and is located in the
area shown on Exhibit “A”. If Tenant desires Landlord to relocate the management
office to another area of the Building, Tenant shall forward written notice to
Landlord within ten (10) business days after the Effective Date. If Tenant makes
such request, Landlord and Tenant shall work together, acting reasonably and in
good faith, to select another location in the Building within five (5) days of
Tenant’s request which does not interfere with Tenant’s space planning needs
(and in no event shall the relocated management office exceed 1,000 square feet
of Rentable Area). If pursuant to this paragraph the square footage of the
management office is reduced to less than 1,000 square feet, the square footage
of the Premises shall be adjusted accordingly (subject to confirmation pursuant
to Section 2.04) to recognize that the Premises and the management office shall
aggregate 100% of the Rentable Area in the Building. Tenant shall pay for all
costs of any such relocation.

ARTICLE 3

 

 

3.01. TERM. The initial term of this Lease shall be for a term of eleven
(11) years (“Primary Term”) commencing as to each Major Portion (defined in
Exhibit “D-1”) on the Rental Commencement Date for such portion and continuing
as to all of the Premises until the day immediately preceding the eleventh
(11th) anniversary of the Commencement Date (defined in Exhibit “D-1”);
provided, however, if the Primary Term commences on a date other than the first
day of a calendar month, Landlord and Tenant shall be deemed to have agreed that
the Primary Term shall be extended through the last day of the calendar month in
which the expiration date falls. The Primary Term of this Lease may be renewed
and extended pursuant to Rider 1 to this Lease (the Primary Term and, to the
extent renewed and extended, any such renewal terms are hereinafter called the
“Term”).

3.02. COMMENCEMENT CERTIFICATE. Within five (5) days after the Commencement
Date, Landlord shall submit to Tenant a certificate in the form attached hereto
as Exhibit “E” to confirm the occurrence of the Commencement Date for the
Premises. Tenant shall have the right to object to Exhibit “E” within thirty
(30) days after Landlord delivers Exhibit “E” to Tenant, failing which Tenant
shall be deemed to have agreed that all information contained in Exhibit “E” is
correct. If Tenant objects to Exhibit “E” within said thirty (30) day period,
Landlord and Tenant shall work together to resolve their differences, failing
which the dispute may be submitted to arbitration pursuant to Section 17.29.
Immediately upon resolution of such differences, Landlord and Tenant shall
execute and deliver the corrected Exhibit “E”.

ARTICLE 4.

 

 

4.01. BASE RENT.

(a) Subject to the provisions of subsections (b) and (c) below, Tenant, in
consideration for this Lease and the leasing of the Premises for the Term,
agrees to pay to Landlord commencing on the Rental Commencement Date (defined in
Exhibit “D-1”) as to each Major Portion (defined in Exhibit “D-1”) of the
Premises, base rental (“Base Rent”) equal to the product of the (i) annual rate
(“Base Rental Rate”) set forth below for the applicable Lease Year, multiplied
by (ii) the square feet of Rentable Area comprising the Major Portion of the
Premises for which the Rental Commencement Date has occurred.

 

7



--------------------------------------------------------------------------------

Lease Years

   Base Rental Rate

1 - 5

   $ 23.00

6 - expiration of the Primary Term

   $ 24.50

As used herein, “Lease Year” shall mean a period of one (1) year; provided,
however, the first (1st) Lease Year for the Premises shall commence on the
Commencement Date and end on the date next preceding the first anniversary
thereof; and provided further, Lease Year 2 as to the Premises shall commence
upon the expiration of Lease Year 1 with respect to such space and all
subsequent Lease Years shall commence upon the expiration of the prior Lease
Year with respect to such space.

(b) Notwithstanding the foregoing, if the Rental Commencement Date for the First
Space occurs prior to June 1, 1999, the Rental Commencement Date for the Second
Space occurs prior to September 1, 1999, and/or the Rental Commencement Date for
the Third Space occurs prior to December 1, 1999, then Tenant shall be obligated
to pay Base Rental as to the applicable space for which the early Rental
Commencement Date occurred for the period from the early Rental Commencement
Date until (i) June 1, 1999, as to the First Space (if applicable),
(ii) September 1, 1999, as to the Second Space (if applicable) and/or
(ii) December 1, 1999, as to the Third Space (if applicable), at one-half of the
Base Rental Rate set forth above.

(c) Notwithstanding the foregoing, if Tenant exercises the Building 2 Option
(defined in that certain Development Agreement dated of even date herewith
between Landlord and Tenant (the “Development Agreement”), the Base Rental Rate
for all of the Premises shall be automatically reduced in this Lease for the
period commencing at the beginning of the sixth (6th) Lease Year and continuing
through the remainder of the Primary Term by 25/100 Dollars ($0.25) per square
foot of Rentable Area.

4.02. PAYMENT OF RENT. As used in this Lease, “Rent” shall mean the Base Rent,
the Operating Expense reimbursements pursuant to Section 5.01, Tenant’s
Electricity Charge pursuant to Section 5.02B, and all other monetary obligations
provided for in this Lease to be paid by Tenant, all of which shall constitute
rental in consideration for this Lease and the leasing of the Premises. Tenant
shall send Base Rent and other sums due hereunder in legal tender of the United
States of America to Landlord. Base Rent shall be sent by wire transfer pursuant
to the instructions set forth in Section 1.01(o) or to such other person or at
such other address or pursuant to such different wiring instructions as Landlord
may from time to time designate at least ten (10) days in advance in writing.
Rent other than Base Rent shall be paid in a manner mutually agreeable to
Landlord and Tenant. Landlord and Tenant may from time to time mutually agree to
an alternative manner of payment of any portion of Rent. The Rent shall be paid
without notice, demand, abatement, deduction, or offset except as may be
expressly set forth in this Lease. Upon execution of this Lease, Tenant shall
pay to Landlord an amount equal to $172,500, which shall be applied to the first
month’s Base Rent due hereunder on the first Rental Commencement Date.

Tenant shall pay to Landlord a late charge equal to five percent (5%) of the
amount of Rent due for all Rent which is not paid on or before the fifth
(5th) day following the date such amount is due. Any payments made by Tenant to
Landlord hereunder shall not be deemed a waiver by Landlord of any rights
against the Tenant. The collection of such late charge by Landlord shall be in
addition to and cumulative of any and all other remedies available to such
party.

It is the intention of Landlord and Tenant to conform to all applicable laws
concerning the contracting for, charging and receiving of interest. In the event
that any payments of interest required under this Lease are ever found to exceed
any applicable limits, the charging party shall credit the amount of any such
excess paid by the other party against any amount owing under this Lease or if
all amounts owning under this Lease have been paid, the charging party shall
refund to the other party the amount of such excess. Landlord and Tenant agree
that Landlord shall not be subject to any applicable penalties in connection
with any such excess interest, it being agreed that any such excess interest
contracted for, charged or received pursuant to this Lease shall be deemed a
result of a bona fide error and a mistake. The obligation of Tenant to pay Rent
is an

 

8



--------------------------------------------------------------------------------

independent covenant, and no act or circumstance, whether constituting a breach
of covenant by Landlord or not, shall release or modify Tenant’s obligation to
pay Rent except as otherwise provided in this Lease.

4.03. SECURITY DEPOSIT. Upon execution of this Lease, Tenant shall furnish, and
(except as otherwise provided in this Section 4.03) maintain in effect at all
times during the Term hereof, an irrevocable standby letter of credit in the
initial amount of $4,134,342.00 as security for the timely performance of
Tenant’s obligations hereunder, in substantially the form set forth on Exhibit
“J” hereto (the “Letter of Credit”). Landlord may draw upon the Letter of Credit
in part upon any Default by Tenant (which continues beyond the notice and cure
periods) to the extent necessary to cover the sums in (i) and (ii) below. In the
event that Landlord draws on such letter of credit following a Default by
Tenant, Landlord shall apply the proceeds thereof to the extent required (i) to
the cost of curing such Default then existing and uncured, and (ii) if this
Lease or Tenant’s right to possession of the Premises is terminated as the
result of such Default, to any and all other damages to which Landlord may be
entitled under this Lease. Tenant shall restore the Letter of Credit to the
amount existing prior to such partial draft within ten (10) business days
following Tenant’s receipt of notice from Landlord of such partial draft,
failing which Landlord may draw the entire remaining amount available under such
Letter of Credit provided Landlord complies with the provisions below.
Additionally, in the event that the issuing bank notifies Landlord that it will
not renew the Letter of Credit, then Tenant shall have the right to substitute a
Letter of Credit from another financial institution reasonably acceptable to
Landlord prior to the expiration date, failing which Landlord shall have the
right to draw the balance then existing under the Letter of Credit.
Additionally, Tenant may at any time replace the Letter of Credit with a Letter
of Credit from another financial institution reasonably acceptable to Landlord.

Any amount so drawn by Landlord and not applied by Landlord as provided in
(i) and (ii) of the preceding paragraph shall be held as an interest bearing
security deposit for the timely performance of Tenant’s obligations hereunder
(“Security Account”). Such amount shall be held by Landlord in trust and in a
separate bank account which shall not be commingled with Landlord’s other funds.
Such amount shall not constitute an advance payment of rent. Interest earned
thereon shall be for Tenant’s benefit and Landlord shall arrange for interest
thereon to be paid to Tenant as requested by Tenant, except to the extent used
to replenish partial drafts. Payment of amounts due under this Lease from the
proceeds of a draw under the Letter of Credit will not relieve Tenant of the
obligation to pay such amount or prevent Tenant’s failure to make such payment
from constituting a Default by Tenant, except to the extent Tenant restores the
Letter of Credit to the amount existing prior to Landlord’s partial draft
thereon (in which event the sums held in the Security Account shall be returned
to Tenant within fifteen (15) days thereof). Landlord may assign its interest in
the Letter of Credit only in connection with an assignment of this Lease, it
being understood and agreed that Landlord may make an absolute or collateral
assignment of the Letter of Credit in connection with a financing or refinancing
of the Project. Within fifteen (15) days after the expiration or earlier
termination of this Lease the Letter of Credit or sums in the Security Account
(as applicable) shall be returned to Tenant.

The amount of the Letter of Credit required shall be reduced (the “Pro-Rata
Reduction”) as of each anniversary of the Commencement Date by an amount equal
to one-eleventh (1/11) of the full initial amount thereof; provided, however,
that each such reduction shall be conditioned upon Tenant’s net worth or
shareholders’ equity (as applicable) upon each anniversary of the Commencement
Date being not less than Two Hundred Thirty-Five Million Dollars ($235,000,000),
as reflected on the most recent Form 10K or Form 10Q filed pursuant to
applicable securities laws.

In addition to the foregoing, the amount of the Letter of Credit required shall
also be reduced (a “Net Worth Reduction”) to: (a) seventy-five percent (75%) of
the then-existing amount thereof at such time as Tenant’s net worth or
shareholders’ equity (as applicable) equals or exceeds Three Hundred fifty
Million Dollars ($350,000,000); (b) fifty percent (50%) of the then-existing
amount thereof at such time as Tenant’s net worth equals or exceeds Four Hundred
Million Dollars ($400,000,000); and (c) twenty-five percent (25%) of the
then-existing amount thereof at such time as Tenant’s net worth or shareholders’
equity (as applicable) equals or exceeds Four Hundred Fifty Million Dollars
($450,000,000). Additionally, Tenant’s obligation to

 

9



--------------------------------------------------------------------------------

maintain the Letter of Credit shall terminate at such time as Tenant’s net worth
or shareholders’ equity (as applicable) equals or exceeds Five Hundred Million
Dollars ($500,000,000), in which event Landlord shall return the Letter of
Credit to Tenant within fifteen (15) days of Tenant’s request. As used in this
paragraph, Tenant’s net worth or shareholders’ equity (as applicable) shall be
the net worth or shareholders’ equity (as applicable) reflected in the Form 10K
or Form 10Q required to be filed by applicable securities laws immediately
preceding such reduction or termination, as the case may be.

It is understood and agreed that the Pro-Rata Reduction shall not be applicable
if upon any anniversary of the Commencement Date the amount of the Letter of
Credit has been reduced to an amount less than what the Pro-Rata Reduction would
effect, by virtue of Tenant’s previously having qualified for a Net Worth
Reduction.

It is also understood and agreed that if Landlord holds sums in the Security
Account, the Pro Rata Reduction and the Net Worth Reduction shall also apply to
the Security Account, and Landlord shall pay to Tenant the amounts which are so
reduced within fifteen (15) days of the occurrence of the Pro Rata Reduction or
the Net Worth Reduction (as applicable). Further, in no event shall the Letter
of Credit or Security Account be increased for any reason once either has been
reduced as the result of a Pro Rata Reduction or a Net Worth Reduction.

Notwithstanding anything to the contrary contained herein, in determining
Tenant’s shareholders’ equity for purposes of this Section 4.03, (i) non-cash
charges to Tenant’s income statement or balance sheet from mergers and/or
acquisitions shall be added back to Tenant’s shareholders’ equity for purposes
hereof, and (ii) any reduction to shareholders’ equity as a result of Tenant
entering into a merger and/or acquisition accounted for as a pooling of
interests shall be added back to Tenant’s shareholders’ equity for purposes
hereof.

Upon the occurrence of a Pro Rata Reduction or a Net Worth Reduction, Tenant
shall be permitted to provide Landlord with either (i) a substitute Letter of
Credit for the reduced amount, in which event Landlord shall return the existing
Letter of Credit to Tenant within fifteen (15) days of receipt of the new Letter
of Credit, or (ii) an amendment to the Letter of Credit, in which event Landlord
will sign the amendment and return it to Tenant within fifteen (15) days of
receipt of the amendment.

ARTICLE 5.

 

 

5.01. OPERATING EXPENSE REIMBURSEMENT. The Base Rent payable under Section 4.01
of this Lease includes an annual allocation for operating expenses equal to the
Base Operating Expense (defined below) per square foot of Rentable Area of the
Premises. As used herein, “Base Operating Expense” shall mean Operating Expenses
(defined in Section 5.02 hereof) for the calendar year 1999 determined in
accordance with this Article 5, which calendar year 1999 shall be referred to
herein as the “Base Year.” In the event that Operating Expenses (defined in
Section 5.02A hereof) of the Project during any calendar year of the Term shall
exceed the Base Operating Expense, Tenant shall pay to Landlord Tenant’s Pro
Rata Share of the increase in such Operating Expenses over the Base Operating
Expense in accordance with the procedures below (“Additional Rent”).
Notwithstanding the foregoing, in no event is Tenant obligated to pay any
Additional Rent with respect to calendar year 1999.

On or before January 1, 2000 and on or before the first day of each calendar
year thereafter during the Term, Landlord shall provide to Tenant the Estimated
Operating Expense Increase (defined below) for the upcoming year. In addition to
the Base Rent, Tenant shall pay in advance on the first day of each calendar
month during the Term, installments equal to 1/12th of Tenant’s Pro Rata Share
of the Estimated Operating Expense Increase, if any.

Within one hundred twenty (120) days after the end of each calendar year during
the Term, Landlord shall furnish to Tenant a written detailed statement,
certified by Landlord’s group controller or other Project officer knowledgeable
of the facts that the statement has been prepared

 

10



--------------------------------------------------------------------------------

in accordance with this Lease, of the Actual Operating Expense Increase
(hereinafter defined) for the immediately preceding calendar year, which
statement shall itemize each category of Operating Expenses and set forth
Landlord’s calculations of Tenant’s Pro Rata Share of the Actual Operating
Expense Increase. If Tenant’s Pro Rata Share of the Estimated Operating Expense
Increase paid to Landlord during the previous calendar year exceeds Tenant’s Pro
Rata Share of the Actual Operating Expense Increase, then Landlord shall refund
the difference to Tenant at the time Landlord furnishes the statement of the
Actual Operating Expense Increase. If Tenant’s Pro Rata Share of Estimated
operating Expense Increase paid to Landlord during the previous calendar year is
less than Tenant’s Pro Rata Share of the Actual Operating Expense Increase, then
tenant shall pay to Landlord the amount of such underpayment. Unless Tenant
takes written exception to any item within one hundred twenty (120) days after
the furnishing of such annual statement to Tenant, such statement shall be
considered final and accepted by Tenant (unless an error in Landlord’s statement
is discovered with respect to any particular line item of Operating Expenses, in
which event Tenant shall have the additional audit rights described below). Any
amount due Landlord as shown on any such statement shall be paid by Tenant
within thirty (30) days after it is furnished to Tenant subject to Tenant’s
audit right provided below.

Tenant shall have the right to perform an annual audit at Tenant’s expense on
Landlord’s books and records to the extent necessary to verify Landlord’s
calculation of the Base Operating Expense and/or the Actual Operating Expense
Increase for the prior calendar year, provided that such audit shall be
conducted by its internal audit group or a Certified Public Accountant and
further provided that the auditor’s report reflecting the results of such audit
shall be promptly delivered to Landlord. Any such audit shall be conducted, if
at all, (i) within one hundred eighty (180) days after the receipt of the annual
statement of the Base Operating Expense or the Actual Operating Expense Increase
as applicable) from Landlord (unless an error in Landlord’s statement is
discovered with respect to any particular line item of Operating Expenses, in
which event Tenant or such certified public accounting firm (on Tenant’s behalf)
shall be allowed to examine Landlord’s books and records for the two (2) years
preceding the most recently completed calendar year statements, but only with
respect to the line item(s) which is/are found to be in error), (ii) during
Landlord’s normal business hours, (iii) at the place in Dallas, Texas where
Landlord maintains its records (or such other place in Dallas, Texas as Landlord
shall deliver the appropriate records) and (iv) only after Landlord has received
thirty (30) days prior written notice. Landlord agrees to cooperate in good
faith with Tenant in the conduct of any such audit. If the audit report reflects
an overcharge in the Actual Operating Expense Increase of more than two percent
(2%) of the total Actual Operating Expense, then Landlord shall reimburse Tenant
for all reasonable costs incurred by Tenant due to such audit plus interest on
such overpayment at the Default Interest Rate. Interest on all overpayments or
underpayments discovered by such audit shall be calculated as follows:
(i) one-twelfth (1/12th) of the overpayment or underpayment shall be deemed to
have been paid on the first day of each calendar month in the calendar year to
which such overpayment or underpayment relates, and (ii) each such deemed
payment shall bear interest at the Default Interest Rate, from the date deemed
paid until the overpayment or underpayment is paid to Tenant or Landlord, as the
case may be. If the audit report reflects that the Actual Operating Expense
Increase was overstated or understated in the audited calendar year, Tenant
shall, within twenty (20) days after receipt of such report, pay to Landlord the
amount of any underpayment or, if applicable, Landlord shall pay to Tenant the
amount of any overpayment. Any disputes may be resolved by arbitration pursuant
to Section 17.29.

The “Estimated Operating Expense Increase” shall equal Landlord’s good faith and
reasonable estimate of Operating Expenses for the applicable calendar year, less
the Base Operating Expense. Landlord’s statement of the Estimated Operating
Expense Increase shall control for the year specified in such statement and for
each succeeding year during the Term until Landlord provides a new statement of
the Estimated Operating Expense Increase. The “Actual Operating Expense
Increase” shall equal the actual Operating Expenses for the applicable calendar
year, less the Base Operating Expense. If Operating Expenses change during a
calendar year or if the number of square feet of Rentable Area in the Premises
changes, Landlord may revise the estimated Additional Rent two (2) times during
such year by giving Tenant written notice to that effect and thereafter Tenant
shall pay to Landlord, in each of the remaining months of such year, an amount
commensurate with the change in the estimated Additional Rent divided by the
number of months remaining in such year.

 

11



--------------------------------------------------------------------------------

5.02A. OPERATING EXPENSES. The term “Operating Expenses” shall mean and include
all those reasonable amounts, expenses, and costs of whatsoever nature other
than electricity for the Project) that Landlord incurs, pays or becomes
obligated to pay because of or in connection with the ownership, operation,
management, repair, or maintenance of the Project. Operating Expenses shall be
determined on an accrual basis in accordance with generally accepted accounting
principles consistently applied and shall include, without limitation, the
following:

(a) Wages, salaries, fees, related taxes, insurance, benefits, and reimbursable
expenses of all personnel engaged in operating, repairing, and maintaining the
Project and providing traffic control about the Project; provided, however, that
(i) if during the Term such personnel are also working on other projects being
operated by Landlord, their wages, salaries, fees and related expenses shall be
allocated by Landlord in good faith among all of such projects and only that
portion of such expenses allocable to the Project shall be included as an
“Operating Expense,” and (ii) such wages, salaries, fees, taxes, insurance,
benefits and expenses for personnel senior to the most senior property manager
responsible for the day-to-day operation of the Project and executives of
Landlord or Landlord’s affiliates shall be excluded.

(b) Cost of all labor, supplies, tools, equipment and materials used in
operating, repairing, and maintaining the Project (excluding costs paid by
proceeds of condemnation or insurance).

(c) The actual cost of all utilities (except for electricity for the Project)
for the Project, including, without limitation, water, sewer charges, gas and
fuel oil, less any rebates, credits or reductions paid to Landlord by the
provider of any such utilities (and in no event may Landlord charge any mark-up
on such utilities).

(d) Cost of all maintenance (including specifically, without limitation, roof
maintenance and maintenance of the Building systems), security (to the extent
performed by Landlord rather than Tenant), window cleaning, elevator
maintenance, landscaping, repair, janitorial, and other similar service
agreements for the Project and the equipment and other personal property of
Landlord therein and thereon used in connection with the operation, management,
repair or maintenance of the Project.

(e) Cost of all insurance relating to the Project and its occupancy or
operations, including but not limited to (i) the cost of casualty and liability
insurance applicable to the Project or Landlord’s personal property used in
connection with the operation of the Project, (ii) the cost of business
interruption insurance in such amounts as will reimburse Landlord for all losses
of earnings and other income attributable to the ownership and operation of the
Project for one (1) year, and (iii) the cost of insurance against such perils
and occurrences as are commonly insured against by prudent landlords
(specifically including, without limitation, floods and earthquakes).

(f) Costs of repairs to and maintenance of the Project undertaken by Landlord,
excluding any such costs as are paid by the proceeds of insurance or
condemnation proceeds, by Tenant, or by other third parties, and excluding any
alterations of space occupied by other tenants of the Building.

(g) A management fee for management services rendered in connection with the
Project, which fee shall not exceed three percent (3%) of the gross revenues
received by Landlord with respect to the Project for any calendar year
(provided, however, in determining the Base Operating Expense, the management
fee included shall be determined based on the annualized rent payable by Tenant
in Lease Year 2 and the management fee percentage so included in Operating
Expenses cannot be increased during the Primary Term and any Extension Term
after the Base Year). The management fee percentage for each Extension Option
shall not exceed three percent (3%) of the gross revenues received by Landlord
with respect to the Project for the Base Year used for such Extension Term.

(h) Amortization of (a) Required Capital Improvements, and (b) Cost Savings
Improvements to the extent of the actual savings, plus reasonable financing
costs (at an annual

 

12



--------------------------------------------------------------------------------

rate equal to the lesser of (A) one percent (1%) over the Prime Rate, or (B) the
maximum lawful rate). “Required Capital Improvements” shall mean capital
improvements or replacements made in or to the Project in order to conform to
any applicable laws or amendment thereto (to the extent of such amendment only)
which becomes effective after the Commencement Date (including any amendments to
ADA or TAS [to the extent of such amendments only] which become effective after
the Commencement Date. “Cost Savings Improvements” shall mean any capital
improvements or replacements which reduce Operating Expenses. The cost of Cost
Savings Improvements and Required Capital Improvements will be amortized by
spreading such costs on a straight line basis over its useful life using
generally accepted accounting principles.

(i) Landlord’s central accounting costs, legal fees, and other such third party
fees relating to the operation of the Project (but excluding accounting and
legal services in connection with negotiations and disputes with specific
tenants).

(j) Rent for the property manager’s office, if any, in the Building (not
exceeding fair market rents for comparable space in the Geographical Market and
not to exceed 1,000 square feet of Rentable Area) but excluding the rent for a
pro rata portion of such office to the extent such office is not used solely for
the management of the Project (e.g., if a portion of such office is used for
leasing activities or development activities or for management of buildings
other than the Project, a pro rata portion of such rent shall not be included
based upon the percentage of activities conducted in the office other than
management of the Project).

(k) The Project’s share of quarterly assessments for maintaining the “Common
Facilities” (as defined in the CCR) authorized by Section 4.03 of the CCR
(“Quarterly Assessments”), as such share is determined under the CCR.

(l) The Project’s share (as determined pursuant to the CCR) of all special
assessments authorized by Section 4.04 of the CCR (“Special Assessments”) if the
aggregate of the Project’s share of Special Assessments in any calendar year are
less than thirty percent (30%) of the actual Project’s share of Quarterly
Assessments included in Operating Expenses the previous calendar year pursuant
to clause (k) above (“Thirty Percent Level”). If the aggregate of the Project’s
share of Special Assessments in any calendar year equals or exceeds the Thirty
Percent Level, then the aggregate amount of the Special Assessments in such
calendar year shall be amortized to spread such costs on a straight line basis
at the rate of 10% per annum over the useful life of the improvements comprising
the Special Assessment and included in Operating Expenses on such basis (in lieu
of 100% of such Special Assessments being included in the year of the Special
Assessment).

(m) Costs incurred by Landlord in maintaining the Common Areas.

(n) All reasonable costs incurred by Landlord in connection with Landlord’s
protests of real estate taxes assessed upon the Project, including, without
limitation, appraisal costs, tax consultant charges and reasonable attorney’s
fees.

Nothing contained in this Section 5.02 shall be construed as requiring Landlord
to provide any services which are not specifically set forth in this Lease as
obligations of Landlord.

Notwithstanding anything herein to the contrary, and in addition to the
exclusions and limitations on Operating Expenses set forth above, the following
items shall be excluded from Operating Expenses:

(1) Costs incurred in connection with the initial construction of the Project;

(2) Except to the extent provided specifically in subsection (h) above as to the
Project only (and not any premises of tenants), costs of alterations or
improvements of the Project, the Premises, and the premises of tenants in other
areas of the Building, including any alterations and improvements necessary for
any of such premises to comply with the ADA (as defined in Section 17.07) or
Texas Accessibility Statute (TAS);

 

13



--------------------------------------------------------------------------------

(3) Interest, principal payments, and other costs of any indebtedness
encumbering the Building or the Project;

(4) Costs of correcting latent defects of the construction of the Project, the
improvements within the Premises, or the premises of other Building tenants.

(5) Depreciation and any other non-cash expense items;.

(6) Legal fees, space planner’s fee, architectural fees, real estate
commissions, and marketing and advertising expenses incurred in connection with
leasing and construction of the Project or any improvements on the Land;

(7) Costs of repairs, restoration, replacements or other work that are otherwise
includable as Operating Expenses but are occasioned by (1) fire, windstorm or
other casualty of an insurable nature (whether such destruction be total or
partial) and (aa) payable by insurance required to be carried by Landlord under
this Lease (whether or not such insurance is actually carried), or (bb)
otherwise paid by insurance then in effect obtained by Landlord, (2) the
exercise by a governmental authority of the right of eminent domain, whether
such taking be total or partial, or (3) the act of any other tenant in the
Project, or any other tenant’s agents, employees, licensees or invitees;

(8) Any bad debt losses, rent losses or losses or reserves for bad debt or rent
losses;

(9) Costs associated with the operation of the business of the legal entity
which constitutes Landlord as the same is distinguished from the cost and
operation of the Building, including legal entity information, internal entity
accounting and legal matters;

(10) Costs of defending any lawsuits with mortgagees or potential Building
purchasers (except as the actions of Tenant may be an issue) now or in the
future;

(11) Costs of selling, syndicating, financing, mortgaging, or hypothecating any
of the Landlord’s interest in the Project or the other improvements located on
the Land;

(12) Costs of disputes between Landlord and any third party not relating to the
operation of the Building or Project;

(13) The wages of employees who do not directly devote the majority of their
time to the Building; provided, however, the reasonable costs associated with
such employees who do not devote the majority of their time to the Building may
be reasonably prorated for such an amount shall be included as an Operating
Expense to the extent that such employees devote their time to the Building and
are not (i) senior to the most senior property manager responsible for the
day-to-day operation of the Project, or (ii) executives of Landlord or
Landlord’s affiliates;

(14) Unless otherwise permitted for the reduction of Operating Expenses in
subsection (i) above, the cost of replacement of HVAC, mechanical, security,
electrical, plumbing systems, replacement of the foundations, floors, walls,
roofs, and structural elements of the Building outside the scope of routine
maintenance and repair;

(15) Expenses directly relating to the gross negligence of the Landlord or its
employees or agents or the cost of any claim that Landlord was required to have
insured against pursuant to the terms of this Lease;

 

14



--------------------------------------------------------------------------------

(16) All amounts that would otherwise be included in Operating Expenses which
are paid to Landlord, any affiliate of Landlord, the property management company
for the Project or any affiliate of the property management company to the
extent the costs of such services exceed the competitive rates in the
Geographical Market for such services (it being agreed that the specific amounts
set forth in this Lease which are paid to such persons and/or entities are
competitive rates in the Geographical Market);

(17) The cost of utility installation and tap-in charges;

(18) leasing commissions, attorneys’ fees, costs and disbursements and other
expenses incurred in connection with leasing, renovating or improving space for
tenants or prospective tenants of the Project;

(19) allowances, concessions and other costs (including permit, license and
inspection fees) incurred in renovating or otherwise improving or decorating,
painting or redecorating space for tenants or vacant space;

(20) Landlord’s costs of any services sold to tenants for which Landlord is
entitled to be reimbursed by such tenants as an additional charge or rental over
and above the basic rental and operating expenses payable under the lease with
such tenant or other occupant;

(21) Costs incurred due to violation by Landlord or its agents or employees of
any of the terms and conditions of this Lease or any other lease relating to the
Project;

(22) Attorneys’ fees, costs, disbursements and other expenses incurred in
connection with, or similar costs incurred in connection with disputes with
tenants, other occupants, or prospective tenants, or similar costs and expenses
incurred in connection with negotiations or disputes with consultants,
management agents, purchasers or mortgagees of the Project (however, such costs
and expenses related to negotiations or disputes with consultants related to the
management and/or operation of the Building shall be included within Operating
Expenses);

(23) Costs incurred (less costs of recovery) for any items to the extent covered
by a manufacturer’s, materialman’s, vendor’s or contractor’s warranty (a
“Warranty”) which are paid by such manufacturer, materialman, vendor or
contractor (Landlord shall pursue a breach of warranty claim for items covered
by a Warranty unless Landlord determines in good faith that such action would
not be in the best interest of the tenants of the Project);

(24) Rental payments made under any ground or underlying lease or leases, except
to the extent that a portion of such rental payments is expressly for ad
valorem/real estate taxes or insurance premiums on the Project;

(25) Costs incurred in connection with the sale, financing, refinancing,
mortgaging, selling or change of ownership of the Project, including brokerage
commissions, attorneys’ and accountants’ fees, closing costs, title insurance
premiums, transfer taxes and interest charges;

(26) Costs, fines, interest, penalties, legal fees or costs of litigation
incurred due to the late payments of taxes, utility bills and other costs
incurred by Landlord’s failure to make such payments when due;

(27) Costs which are to be capitalized in accordance with generally accepted
accounting principles not included under subsection (h) above;

(28) Costs and expenses of all electricity for the Project and the costs and
expenses of all other utilities directly metered to tenants of the Project and
payable

 

15



--------------------------------------------------------------------------------

separately by such tenants and costs of additional electrical equipment
installed in premises of other tenants of the Project, and the costs of heating,
ventilating and air-conditioning services provided to other tenants of the
Project during hours other than Building Operating Hours (defined below),
whether or not such costs are payable by such other tenants;

(29) Advertising, marketing, or promotional costs associated with the Project;

(30) Costs or expenses relating to another tenant’s or occupant’s space that
were (i) incurred in rendering any service or benefit to such tenant that
Landlord was not required, or were for a service in excess of the service that
Landlord was required, to provide Tenant hereunder, or (ii) otherwise in excess
of the Building Standard Services (defined in Section 7.01 below) then being
provided by Landlord to all tenants of the Project on a uniform basis, whether
or not such other tenant is actually charged therefor by Landlord;

(31) Costs incurred to correct violations by Landlord of any laws or amendment
thereto in effect prior to the Commencement Date;

(32) The costs of acquiring, insuring (to the extent only that such items must
be separately scheduled), or maintaining (including any special cleaning or
security, but only to the extent such maintenance or security is in excess of
Building Standard Services) art work located in the Project (whether permanently
or temporarily);

(33) Costs incurred by Landlord to monitor, encapsulate or remove any asbestos,
polychlorinated biphenyls or other Environmental Pollutants (unless same are
caused by the Tenant-Related Parties, or any other party in contractual privity
with any of them);

(34) The cost of installing, operating and maintaining any specialty service
such as an observatory, broadcast facilities, luncheon club, athletic or
recreational club, restaurant, delicatessen, hair salon or other retail use;

(35) The cost of any work or service performed for the benefit of any
improvements other than those comprising the Project;

(36) Any lease payments for rented equipment, the cost of which equipment
(1) would constitute a capital expenditure under clause 27 above if the
equipment were purchased, and (2) would not qualify for inclusion under
subsection (i) above;

(37) Increased insurance premiums to the extent caused by Landlord’s or any
other tenant’s hazardous acts;

(38) Charitable or political contributions; and

(39) All taxes, assessments, and governmental charges and fees of whatsoever
nature, whether now existing or subsequently created, attributable to the
Project or its occupancy or operation, including, without limitation, (1) taxes
and assessments attributable to the personal property of other tenants,
(2) federal and state taxes on income, (3) death taxes, (4) any taxes imposed in
connection with any change in ownership of the Building, (5) franchise taxes,
and (6) any taxes imposed or measured on or by the income of Landlord from the
operation of the Project, and including all such taxes whether assessed to or
paid by Landlord or third parties.

5.02B. TENANT’S ELECTRICITY CHARGE. Tenant covenants and agrees to pay to
Landlord as additional Rent without any setoff or deduction whatsoever except as
set forth in this Lease, Tenant’s Pro Rata Share as set forth in Section 1.01(i)
of all electricity consumed from and

 

16



--------------------------------------------------------------------------------

after the Commencement Date in the use, occupancy, and operation of the Project
(hereinafter called “Tenant’s Electricity Charge”). The cost of electricity
consumed from the Effective Date through the Commencement Date shall be paid in
accordance with Exhibit “D-1”. Landlord shall provide a monthly written itemized
bill to Tenant for Tenant’s Electricity Charge throughout the Term and Tenant
shall pay same within thirty (30) days after receipt of each such bill. Landlord
shall bill Tenant for Tenant’s Electricity Charge for the last month or portion
thereof of the Term of this Lease as soon as practicable after the termination
of this Lease and Tenant shall pay same within thirty (30) days after receipt of
such bill; the Tenant’s obligation to pay such billing shall survive the
termination of this Lease. All payments for Tenant’s Electricity Charge are to
be predicated upon separate and specific bills by Landlord and are not to be
included as part of the Base Rent payment required to be paid pursuant to
Section 1.01(j) hereof. Electrical power which is separately metered or is
otherwise separately assessable to tenants of the area served by such facilities
and the cost of normal and after hours air conditioning supplied to tenants of
the area so the area so served shall be excluded in computing Tenant’s Pro Rata
Share of such costs as aforesaid. Landlord shall not be permitted to charge any
mark-up on electricity actual costs and Tenant shall be entitled to a credit
against Tenant’s Electricity Charge in an amount equal to Tenant’s Pro Rata
Share of any credit, rebate or reduction paid or provided to Landlord by the
electrical utility provider.

Notwithstanding anything to the contrary hereinbefore contained, if Tenant
elects to install meters measuring electricity used in all of the Premises,
Tenant shall pay the portion of Tenant’s Electricity Charge relating to the
Premises directly to the utility company based on actual use as measured by such
meters in lieu of paying such portion of Tenant’s Electricity Charge to
Landlord. Any meters installed by Tenant shall be installed at Tenant’s cost and
expense (subject to such costs being paid by the Finish Allowance pursuant to
Exhibit “D-1”).

5.03. PRORATION AND ADJUSTMENT OF OPERATING EXPENSES.

(a) If this Lease commences on other than the first day of a calendar year, or
if this Lease expires on other than the last day of a calendar year, then the
Operating Expenses for all of such calendar year shall be prorated according to
the portion of the Term that occurs during such calendar year. If at any time
the Building is not fully occupied or Landlord is not supplying all services to
all portions of the Building during an entire calendar year, then, Base
Operating Expense, Operating Expenses, the Actual Operating Expense Increase and
the Estimated Operating Expense Increase shall be adjusted as though the
Building had been one hundred percent (100%) occupied and Landlord were
supplying all services to all of the Building during the entire calendar year.

(b) In no event is Tenant obligated to pay Additional Rent with respect to
calendar year 1999.

(c) Landlord shall use its reasonable efforts to make payments in a time and
manner to avoid late payment penalty charges and to obtain the appropriate
discounts to the extent such discounts are in the best interest of the Project.
Landlord shall operate the Project in an efficient manner designed to minimize
Operating Expenses consistent with maintaining services at a level consistent
with First Class Building Standards (defined below). Landlord agrees to consult
with Tenant, solicit its input, and consider Tenant’s suggestions as to how to
minimize Operating Expenses.

(d) At Tenant’s request, all supply and service contracts providing for annual
payments in excess of $10,000 will be competitively bid by independent third
parties each year.

(e) As used herein, “First Class Building Standards” shall mean a quality that
is equal to or in excess of the quality of first class office projects
(including associated parking facilities) located in the Geographical Market.

 

17



--------------------------------------------------------------------------------

5.04. TAXES.

After calendar year 1999, Tenant shall be obligated to pay to Landlord each
calendar year during the Term (subject to adjustment of the Tax Stop pursuant to
Rider 1) the amount (“Tenant’s Tax Obligation”) by which (if any) (a) Tenant’s
Pro Rata Share of all ad valorem taxes assessed against the Project in such
calendar year (“Premises Share of Taxes”) exceeds (b) the product of Two and
88/100 Dollars ($2.88) multiplied by the number of square feet of Rentable Area
comprising the Premises (“Tax Stop”), which Tenant’s Tax Obligation shall be
paid as provided below.

Prior to the commencement of each calendar year during the Term after calendar
year 1999, Landlord shall furnish to Tenant a statement reflecting Landlord’s
reasonable and good faith estimate of Tenant’s Tax Obligation for such calendar
year (“Estimated Tenant’s Tax Obligation”). Tenant shall pay to Landlord prior
to the first (1st) day of each calendar month during the Term one-twelfth
(1/12) of the Estimated Tenant’s Tax Obligation for such calendar year. Prior to
ninety (90) days after the expiration of each calendar year during the Term,
Landlord shall furnish to Tenant a statement reflecting the actual ad valorem
taxes for such calendar year and the actual Tenant’s Tax Obligation for such
calendar year (together with a copy of the tax bills from the applicable taxing
authorities). If the Estimated Tenant’s Tax Obligation for such calendar year is
less than the actual Tenant’s Tax Obligation, Tenant shall pay the difference to
Landlord within thirty (30) days of receipt of such statement. If the Estimated
Tenant’s Tax Obligation is more than the actual Tenant’s Tax Obligation,
Landlord shall refund such excess to Tenant with the delivery of the statement
to Tenant. Additionally, if the Premises Share of Taxes is less than the Tax
Stop, Landlord shall pay such difference to Tenant simultaneously with delivery
of the statement to Tenant. With respect to any partial calendar year during the
Term, Tenant’s Tax Obligation hereunder shall be prorated based on the number of
days of such calendar year in the Term. Landlord shall provide Tenant with
copies of all tax assessments, appraisals and notices received by Landlord from
the taxing authorities within ten (10) days of Landlord’s receipt thereof.

Landlord agrees that Tenant shall receive the benefit of all rebates which are
made with respect to such taxes whenever such rebates are received, even if
received by Landlord after the applicable calendar year. Within ten (10) days of
Tenant’s request, Landlord shall join Tenant in entering into any tri-party
agreements reasonably necessary in order to reduce the taxes on the Project.

Landlord recognizes that Tenant may enter into a bi-party agreement (“Rebate
Agreement”) with a governmental entity pursuant to which such entity will rebate
directly to Tenant a portion of the taxes paid by Tenant under this Lease. If
Tenant enters into such Rebate Agreement, Landlord acknowledges that Tenant
shall receive the full benefit of such rebate, Landlord shall not be entitled to
any portion thereof and such rebate shall not affect Tenant’s obligations under
this Section 5.04. Additionally, within ten (10) days of Tenant’s request,
Landlord agrees to furnish each calendar year a letter to the applicable
governmental authority (in a form reasonably acceptable to Tenant) which
evidences that Tenant’s obligations under this Lease for the payment of Base
Rent and Tenant’s Tax Obligation result in Tenant effectively paying Tenant’s
Pro Rata Share of all taxes assessed against the Project (as a portion of the
taxes are a component of the Base Rent), recognizing that such rebate shall
apply to taxes paid by Tenant pursuant to this Lease.

It is understood and agreed that if the present method of taxation changes such
that in lieu of the whole or any part of any ad valorem taxes assessed against
the Project, there is levied on Landlord a capital tax directly on the rents
received from the Project or another tax, assessment or charge based in whole or
in part upon such rents which is a substitute for such ad valorem taxes , then
all such taxes, assessments or charges, or the part thereof so based, shall be
deemed to be “ad valorem taxes assessed against the Project,” as such term is
used in this Section 5.04.

 

18



--------------------------------------------------------------------------------

ARTICLE 6.

 

 

6.01. USE. Tenant shall use and occupy the Premises only for the Permitted Uses
set forth in Section 1.01(e) hereof, and for no other purposes. Tenant shall not
use or permit the Premises or any portion thereof to be used for any purpose
other than the Permitted Uses or for any unlawful purpose or in any unlawful
manner, and shall comply with the CCR and all federal, state, and local
governmental laws, ordinances, orders, rules and regulations applicable to the
Premises and the occupancy thereof (except to the extent Landlord is responsible
therefor pursuant to other provisions of this Lease) and Tenant shall give
prompt written notice to Landlord of any notification to Tenant of any claimed
violation thereof. Notwithstanding anything to the contrary contained in this
Lease, Landlord agrees that Tenant may enter into contracts or subleases with
third party vendors of Tenant’s choice for the purpose of operating any of the
facilities referred to in the Permitted Uses in Section 1.01(e). Tenant shall
not do or permit anything to be done in the Premises, nor bring or keep anything
therein which will in any way cause cancellation of any insurance policy
covering the Project or any part thereof or any of its contents. In the event
that, by reason of any acts of Tenant or any of the Tenant-Related Parties or
their conduct of business for other than the Permitted Uses, there shall be any
increase in the rate of insurance on the Building or its contents, Tenant hereby
agrees to pay such increase. Tenant shall not do anything in or about the
Premises and/or Project which will in any way obstruct or unreasonably interfere
with the rights of other tenants or occupants of the Project. Tenant shall not
permit any nuisance in, on or about the Premises. Tenant shall not commit or
suffer to be committed any waste in or upon the Premises.

ARTICLE 7.

 

 

7.01. LANDLORD’S SERVICES. Landlord shall, at Landlord’s expense, except as
provided to the contrary in this Lease, furnish to Tenant the following services
(“Building Standard Services”), all of which Building Standard Services shall
comply with applicable laws, and the quality of such services shall be equal to
or in excess of First Class Building Standards:

(a) Central heat and air conditioning in season during Building Operating Hours
(defined below), so that the average indoor conditions maintained in the
Premises during Building Operating Hours shall be a minimum of 72(0)F dry bulb
+/-2(0) in the winter when the outdoor temperature is not lower than 22(0)F dry
bulb and a maximum of 76(0)F dry bulb +/-2(0) in the summer when the outdoor
temperature is not higher than 99(0)F dry bulb, assuming sustained peak loading
conditions of one (1) person per 200 square feet of Rentable Area and a combined
light and power demand load of eight (8) watts per square foot of Rentable Area.

Landlord will furnish air conditioning, ventilating and heating for full floor
increments designated by Tenant at times other than Building Operating Hours, in
which event Tenant shall pay Landlord (i) the actual costs for the provision of
utilities, and (ii) during the Primary Term, $10.45 per hour for the entire
Premises (and not on a floor-by-floor basis). If Landlord replaces obsolete HVAC
equipment during the Term, then the hourly rate of $10.45 may be adjusted during
the Extension Terms as agreed to by Landlord and Tenant (with disputes relating
thereto to be resolved by arbitration pursuant to Section 17.29 hereof) to
reflect current estimates of accelerated depreciation of such equipment
resulting from overtime usage. Tenant shall be provided with means (via access
cards or otherwise) to access air conditioning, ventilating and heating outside
of Building Operating Hours. Tenant shall be charged for a minimum of two
(2) hours of such after hours air conditioning, ventilating and heating, even if
Tenant has requested less than two (2) hours of such services.

The condenser water system will be made available to Tenant in the core on each
floor of the Premises as an alternate source of cooling for Tenant installed
HVAC units. Tenant shall not be charged for the use of such condensing system
water.

 

19



--------------------------------------------------------------------------------

As used herein, “Building Operating Hours” shall mean 7:00 a.m. through 7:00
p.m. on weekdays and 8:00 a.m. through 1:00 p.m. on Saturdays, exclusive of
Holidays.

As used herein, “Holidays” shall mean New Year’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day, and Christmas Day.

(b) Janitor service shall be provided to the Premises five (5) days per week,
exclusive of Holidays, consistent with the janitorial specifications set forth
in Exhibit “H”; provided, however, if Tenant’s leasehold improvements (including
without limitation, floor coverings) require that Landlord provide special or
additional cleaning in excess of the janitorial specifications in Exhibit “H” or
if Tenant desires services not included in the janitorial specifications, Tenant
may either (1) independently contract with individuals or entities that furnish
such desired cleaning or other services, or (2) request that Landlord cause such
special or additional cleaning or other services to be completed at Tenant’s
sole cost and expense. Landlord specifically reserves the right to modify the
janitorial services specifications set forth in Exhibit “H” as in its reasonable
judgment shall from time to time be required for the safety, protection and
cleanliness of the Project, the operation thereof, the preservation of good
order therein or the protection and comfort of the other tenants of the Project
and their agents, employees and guests (subject to Tenant’s approval, which
approval shall not be unreasonably withheld). Landlord agrees to make any
changes to the janitorial specifications reasonably requested by Tenant provided
such changes are consistent with First Class Building Standards.

In the event that the janitorial service being provided to the Premises by
Landlord consistently fails to conform with the specifications set forth in
Exhibit “H” or is otherwise unsatisfactory to Tenant, then Landlord shall
arrange a meeting between Tenant and the contractor providing the janitorial
services to the Premises within ten (10) days of Tenant’s request so that any
problems with the janitorial services being provided to the Premises can be
addressed and remedied. If, within thirty (30) days after such meeting, the
janitorial services shall continue to fail to conform with the specifications
set forth in Exhibit “H” or remain unsatisfactory to Tenant in its reasonable
judgment, then the janitorial service contract shall be terminated in accordance
with its terms, and thereafter Tenant shall be entitled to participate in the
process by which Landlord solicits bids for the janitorial services contract,
and Tenant shall have the right to approve the contractor which is selected to
provide the janitorial services for the Premises. Landlord agrees that all
contracts for janitorial services shall contain a provision entitling Landlord
to terminate the contract without penalty with no more than ninety (90) days
prior notice.

(c) Twenty-four (24) hours per day, every day of the year, hot (i.e., thermostat
set in the range of 105 to 110 Fahrenheit for comfort and energy conservation
purposes) and cold domestic water in restrooms, toilets, drinking fountains and
sinks in the Premises.

(d) Electric lighting service for the Parking Facilities, Common Areas
(including the ground floor lobby of the Building) of the Project and the public
areas of the Project at such times consistent with First Class Building
Standards, including, but not limited to, lighting of the Parking Garage in
accordance with First Class Building Standards twenty-four (24) hours a day,
every day of the year.

(e) A security system for the Project which will permit Tenant and its employees
access to the Premises twenty-four (24) hours per day every day of the year
subject to reasonable rules and regulations promulgated by Landlord with respect
thereto (subject to Tenant’s approval, which shall not be unreasonably
withheld).

Tenant shall, at its sole cost and expense, (x) locate Tenant’s security
personnel within the Premises and at the Security Desk (defined below) as Tenant
shall determine desirable, and (y) install and operate such additional security
systems as it shall determine desirable for the purpose of limiting access to or
within the Premises subject to Landlord’s approval, which shall not be
unreasonably withheld, and provided such systems are located solely within the
Premises, comply with applicable laws, are coordinated with any security
services which may be provided to the entire Project by Landlord and Landlord is
provided with access to the Premises (excluding

 

20



--------------------------------------------------------------------------------

Security Areas [defined below]). Landlord and Tenant agree to consult and
collaborate with one another to design and/or upgrade the Project security
system to accommodate the needs of Tenant. Additionally, Landlord agrees that
the operating terminal for the security system shall be located in the Premises
(and not the property management office) in a location secured with a lock and
Tenant shall have the sole key to such lock. Tenant and Landlord will cooperate
in establishing a system to permit the property manager to access the system
accompanied by a representative of Tenant. At Tenant’s option, Tenant shall
either “cap” or remove any upgrades made to the original security system at
Tenant’s request upon the expiration or termination of this Lease. Landlord
agrees that Tenant shall be permitted to install a security desk in the ground
floor lobby of the Building (“Security Desk”) subject to Landlord’s approval of
the design thereof (which shall not be unreasonably withheld) and Landlord shall
reimburse Tenant for the costs incurred by Tenant with respect thereto, not to
exceed $10,000.00, within thirty (30) days of receipt of an invoice therefore
from Tenant. The Security Desk may be staffed by Tenant or Tenant’s contractor
twenty-four (24) hours a day, every day of the year, or such fewer hours as
Tenant deems reasonably necessary to provide the access control service desired
by Tenant under this subsection (e). On the first (1st) day of each month during
each Lease Year during the Term (subject to adjustment of the Security Amount
pursuant to Rider 1), Landlord shall pay to Tenant one-twelfth (1/12) of the sum
of $30,000, being the amount budgeted by Landlord per year for Landlord’s
furnishing security personnel during the hours from 4:00 p.m. to 11:00 p.m.
Monday through Friday and 7:00 a.m. to 1:00 p.m. Saturday (“Security Amount”).
In calculating the Base Operating Expense and Operating Expenses after 1999,
Landlord shall not include such budgeted amount therein.

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, LANDLORD SHALL NOT BE
RESPONSIBLE OR LIABLE IN ANY MANNER FOR FAILURE OF ANY SUCH SECURITY PERSONNEL,
SERVICES, PROCEDURES OR EQUIPMENT TO PREVENT, CONTROL, OR APPREHEND ANYONE
SUSPECTED OF CAUSING PERSONAL INJURY OR DAMAGE IN, ON OR AROUND THE PROJECT
(EXCEPT TO THE EXTENT CAUSED BY LANDLORD’S GROSS NEGLIGENCE OR INTENTIONAL
TORTIOUS ACTS).

(f) Twenty-four (24) hours per day, every day of the year, sufficient dedicated
electrical capacity transformed to a panel box located in the core of each floor
of the Premises to operate (1) incandescent lights, typewriters, calculating
machines, photocopying machines, stand alone network computers and appropriate
dedicated lines, word processing equipment, personal computers,
telecommunications and other machines of similar low voltage electrical
consumption (120/208 volts), provided that the National Electrical Code (“NEC”)
calculation for demand load for said low electrical voltage on each such floor
shall not exceed three (3) watts per square foot of Rentable Area for the
Premises on each floor; and (2) fluorescent lighting and equipment of high
voltage electrical consumption (277/480 volts) provided that the total NEC
design demand load for said lighting shall not exceed two (2) watts per square
foot of Rentable Area for the Premises on such floor (each such NEC design
demand load to be hereinafter referred to as the “Building Standard Rated
Electrical Design Load”). In addition to the foregoing, Landlord agrees that the
high voltage (277/480 volts, three phase) power available in the Building bus
duct at each floor on which the Premises are located will have a total
(inclusive of the above described Building Standard Rated Electrical Design
Load) capacity available to Tenant of at least eight (8) watts per square foot
of Rentable Area contained on such floor.

Additionally, Tenant shall have the right to install an emergency generator in
the Project (or any replacement therefor) to provide emergency power only to the
Premises. Tenant shall be responsible for the costs (if any) to connect the
emergency generator to any portions of the Premises. The emergency generator
will be located in an area of the Building approved by Landlord, which approval
shall not be unreasonably withheld. Tenant shall maintain the emergency
generator at Tenant’s sole cost and expense. At the expiration or earlier
termination of the Lease, the emergency generator shall belong to Tenant and
Tenant shall be permitted to remove it at Tenant’s cost. Tenant shall also
promptly repair at Tenant’s cost any damage to the Premises or the Building
caused by such removal. The cost and installation cost of the emergency
generator shall not be funded out of the Finish Allowance.

 

21



--------------------------------------------------------------------------------

Additionally, Tenant shall have the right, at Tenant’s cost (subject to
Landlord’s approval and to such costs being paid with the Finish Allowance
pursuant to Exhibit “D-1”) to cause additional electrical power to be installed
o provide power to the Building from a separate electrical service feed.

If Tenant’s electrical equipment and lighting require electrical circuits,
transformers or other additional equipment in the Premises in excess of Tenant’s
pro rata share of the Project’s electrical or HVAC systems as to the Premises
(which additional equipment shall be hereinafter referred to as the “Additional
Electrical Equipment”), Tenant may (at Tenant’s cost [subject to such costs
being paid with the Finish Allowance pursuant to the provisions of Exhibit
“D-1”], including the cost to design, install, maintain and replace the
Additional Electrical Equipment) install the same. The method of design and
installation of any Additional Electrical Equipment required by Tenant shall be
subject to the prior written approval of Landlord (which approval shall not be
unreasonably withheld).

If any of Tenant’s electrical equipment requires conditioned air in excess of
Building Standard air conditioning, the same shall be installed, or the
installation supervised by Landlord, on Tenant’s behalf, and Tenant shall pay
all design and installation costs (subject to such costs being paid with the
Finish Allowance pursuant to the provisions of Exhibit “D-1”) relating thereto.

The type, location and method of installation of any such air conditioning shall
be subject to Landlord’s approval (which approval shall not be unreasonably
withheld). Tenant shall maintain such air conditioning equipment at Tenant’s
sole cost and expense.

(g) Replacement of Building standard halogen and/or fluorescent light bulbs and
tubes and incandescent down light bulbs in the Parking Facilities and the Common
Area of the Project, landscaped areas on the Land and all other public areas of
the Project, and upon Tenant’s request and at Tenant’s sole cost and expense
(which shall be paid separately and not included in Operating Expenses),
Landlord will replace any and all light bulbs and tubes in the Premises.
Landlord shall charge Tenant not more than the amount paid by Landlord for such
bulbs and tubes.

(h) Non-exclusive elevator cab passenger service to the Premises shall be
provided twenty-four (24) hours per day every day of the year of sufficient
capacity to service the Premises, subject to temporary cessation for ordinary
repair and maintenance (but as to each floor of the Premises, such temporary
cessation for ordinary repair and maintenance shall not occur simultaneously for
all passenger cabs serving such floor), subject to reasonable security measures
or other means of controlling access imposed by Landlord after Building
Operating Hours and on Holidays, and during times when life safety systems
override normal operating systems.

(i) Subject to the provisions of this Lease, maintenance and cleaning of the
Building, Building Shell Improvements, Parking Facilities, Common Areas,
landscaped areas on the Land, and all other public areas of the Project.

(j) Shared access to and use of the loading dock for Tenant’s loading,
unloading, delivery, and pick-up activities during Building Operating Hours
including the right to leave vehicles standing at the loading dock for enough
time to load or unload and pick up and deliver goods to and from the Premises,
subject, however, to reasonable rules and regulations as are promulgated by
Landlord from time to time (subject to Tenant’s approval, which approval shall
not be unreasonably withheld). Tenant shall also have access to and use of the
loading dock for the purposes set forth above during non-Building Operating
Hours but only by contacting Landlord’s or Tenant’s security personnel, as
applicable, by telephone (which security personnel shall be available for such
purpose at all times and will respond promptly).

(k) Sanitary sewer service twenty-four (24) hours per day, every day of the
year, subject to temporary interruption for ordinary repair and maintenance and
emergencies.

(l) Trash removal from the Project at a designated location, and if requested by
Tenant, collection and removal of white paper and aluminum cans for recycling.

 

22



--------------------------------------------------------------------------------

(m) At all times during Building Operating Hours, and subject to reasonable
prior notice at all other times, non-exclusive use of the Project freight
elevators to the Premises, subject to temporary cessation for ordinary repair
and maintenance, and during times when life safety systems override normal
Project operating systems. Landlord shall use reasonable efforts to accommodate
Tenant’s scheduling needs.

(n) Cold domestic water for drinking fountains at one (1) location at the
Building core on each floor comprising the Premises.

(o) Access to the Premises twenty-four (24) hours a day every day of the year.

(p) Any other services that may from time to time be reasonably necessary to
ensure that the maintenance and repair of the Project are in accordance with
First Class Building Standards.

7.02. INTENTIONALLY DELETED

7.03. INTERRUPTION OF SERVICES

(a) Landlord shall furnish Tenant with at least twenty-four (24) hours prior
written notice of any interruption in the Building Standard Services that are
scheduled by Landlord for repairs or maintenance, excluding repairs and
maintenance necessitated by an emergency. Landlord shall endeavor to provide
Tenant with at least seventy-two (72) hours prior written notice of such
non-emergency-based repairs or maintenance.

(b) Notwithstanding anything herein to the contrary, the obligations of the
Landlord to provide the services and utilities provided above shall be subject
to governmental regulation (e.g., rationing, temperature, control, etc.) and any
such regulation which requires Landlord to provide or not provide such services
or utilities other than as herein provided, shall not constitute a default
hereunder, but rather compliance with such regulation shall be deemed to be
compliance by Landlord hereunder.

(c) Except as expressly provided in this Lease to the contrary, failure by
Landlord to furnish the Building Standard Services, or any cessation thereof,
shall not render Landlord liable for damages to either person or property, nor
be construed as an eviction of Tenant, nor work an abatement of rent, nor
relieve Tenant from fulfillment of any covenant or agreement hereof. In addition
to the foregoing and except as otherwise provided in this Lease, should any of
the equipment or machinery, for any cause, fail to operate or function properly,
Tenant shall have no claim for a rebate of rent or for damages on account of an
interruption in services occasioned thereby or resulting there from so long as
Landlord uses reasonable efforts to promptly and diligently repair said
equipment or machinery and to restore said services.

Notwithstanding the foregoing, in the event that (1) all or any portion of the
Premises become reasonably impracticable for Tenant to use to conduct its
business because Landlord for any reason (except due to the causes in subsection
(b) above or as the result of Tenant’s gross negligence or willful misconduct)
is unable or fails to provide any of the Building Standard Services, and
(2) such failure (a “Basic Services Failure”) continues for a period in excess
of the lesser of (i) three (3) business days or (ii) the number of days
following such failure after which Landlord’s business interruption insurance
becomes payable, Tenant shall receive a full abatement of Rent due under this
Lease for such portion of the Premises so affected from the date of the Basic
Services Failure until such portion of the Premises is again reasonably
practicable for Tenant to use to conduct its business. Additionally, in the
event a Basic Services Failure continues for a period of ninety (90) consecutive
days or more or more than ninety (90) days in any twelve (12) month period, and
as a result of such Basic Services Failure twenty-five percent (25%) of the
Rentable Area of the Premises becomes reasonably impracticable for Tenant to use
to conduct its business, Tenant, at its option, shall be entitled to terminate
the Lease by delivering written notice of termination to Landlord, in which
event the Lease shall terminate and neither Landlord nor Tenant shall be liable
for any obligations one to the other under this Lease accruing after such
termination, including without limitation, any obligations of Tenant for the
payment of

 

23



--------------------------------------------------------------------------------

Base Rent and Additional Rent. Notwithstanding the foregoing, if the Basic
Services Failure is the result of a casualty to the Building covered by
Section 10.01, the provisions of Section 10.01 shall apply to such Basic
Services Failure.

7.04. KEYS AND LOCKS. Prior to the Commencement Date, Landlord shall furnish to
Tenant seven hundred eighty (780) access cards necessary for Tenant’s employees
to access the Building and the Premises. Additional access cards will be
furnished at a charge (which shall not exceed the actual cost thereof to
Landlord) by Landlord on an order signed by Tenant or Tenant’s authorized
representative. All such access cards shall remain the property of Landlord.
Tenant shall be permitted to install additional locks or other access control
devices in the Premises provided Tenant furnishes Landlord with a duplicate set
of keys or a master key and/or access cards to all such locks other than those
locks securing Security Areas (defined in Article 12). Landlord shall be
relieved of all obligations under this Lease it cannot perform with respect to
Security Areas and to areas it should have been, but was not, provided a key
and/or access card and Tenant shall indemnify and defend and hold Landlord and
its agents harmless from and against all liability, claims, loss, cost, damage
or expense incurred by Landlord or its agents as a result thereof. In addition,
with respect to Security Areas and any areas for which Landlord should have
been, but was not, provided an access card, Landlord may, in an emergency
situation where in Landlord’s good faith judgment immediate entry is required to
prevent or minimize personal injury, death or property damage, use force to gain
entry into such areas, and Landlord shall not be liable to Tenant for damages
resulting from such use of force and Tenant shall indemnify and defend and hold
Landlord and its agents harmless from and against all liability, claims, loss,
cost, damage or expense incurred by Landlord or its agents as a result thereof.
Upon termination of this Lease, Tenant shall surrender to Landlord all keys
and/or access cards to the Premises, and give to Landlord an explanation of the
combination of all locks for safes, safe cabinets and vault doors, if any, in
the Premises.

7.05. GRAPHICS AND BUILDING DIRECTORY.

(a) Tenant may install, with Landlord’s prior approval of the method of
illumination, if any, and methods of installation or attachment, which approval
will not be unreasonably withheld, and at Tenant’s sole cost and expense
(subject, however, to reimbursement as a portion of the Finish Allowance)
graphics desired by Tenant on the walls of elevator lobbies on all floors of the
Building and on the entrance doors to the Premises on all floors of the Building
and a sign in the main lobby of the Building in a location designated by Tenant
and subject to Landlord’s approval which shall not be unreasonably withheld.
Notwithstanding the foregoing, except as specifically provided in this
subsection (a) or Section 7.06 below, in no event may Tenant install any
graphics that may be visible from the exterior of the Building.

(b) Tenant may install, and Landlord shall maintain to the extent so installed,
a Building directory computer terminal in the lobby of the Building with a
minimum capacity determined by Tenant which shall contain a computerized listing
of Tenant’s name, certain officers, employees and departments of Tenant, and
such other information as Tenant shall reasonably require. Landlord shall pay to
Tenant the lesser of (i) $5,000 or (ii) the actual cost of the acquisition and
installation of such computer terminal within thirty (30) days after Landlord’s
receipt of an invoice therefor from Tenant.

7.06. PROJECT NAME, IDENTITY AND SIGNS.

(a) The Project shall initially be named “i2 Place”. After the Commencement Date
and upon furnishing at least thirty (30) days prior written notice to Landlord,
Tenant shall have the right to rename the Project from time to time during the
Term to a name selected by Tenant and approved by Landlord; provided, however,
in no event shall Tenant be permitted to change the name of the Project more
than one (1) time in any one (1) Lease Year. Tenant shall pay all costs
reasonably incurred in changing the Project Signs (defined below) as the result
of any changes to the Project name made by Tenant after the Commencement Date.
In no event shall Landlord refer to the Building or Project, or authorize any
third party to refer to the Building or Project, by any name other than the name
selected by Tenant and approved by Landlord pursuant to this subsection (a).

 

24



--------------------------------------------------------------------------------

(b) The following exterior signs (collectively, the “Project Signs”) for the
Project shall be installed and maintained by Landlord at Tenant’s cost and
expense (subject, however, to reimbursement for the costs of the design,
acquisition and installation of such signage as a portion of the Finish
Allowance in accordance with Exhibit “D-1” and except as provided in clause
(i) below):

(i) Two (2) monument signs have been installed prior to the Effective Date by
Landlord on the Land in the location shown on Exhibit “B-2” attached hereto at
Landlord’s cost and expense (and the cost of such signs shall not be paid from
the Finish Allowance). Prior to the Commencement Date, Landlord will cause the
signs to identify Tenant, the name of the Project determined pursuant to
Section 7.06(a) above, the address of the Project and the name of the Complex as
shown on Exhibit “L-2” and in accordance with the specifications on Exhibit
“L-1” and as otherwise agreed by Landlord and Tenant (and Tenant shall pay for
the cost of installing such names except that Landlord shall pay for the cost of
installing the Complex name and the Project address). Landlord agrees that
Landlord shall not install the name of Landlord, any other tenant of the
Building, or other person or entity or information on these signs.

(ii) Within sixty (60) days after delivery of signs to Landlord, signage
depicting Tenant’s name and/or logo shall be prominently located by Landlord at
the top of the Building on any two (2) faces of the Building selected by Tenant,
the exact location of such signs to be approved by Landlord, which approval
shall not be unreasonably withheld. The signage will be designed by Tenant
consistent with the parameters set forth on Exhibit “L-1”. Tenant shall pay for
the reasonable cost of removal of such signage and any repairs necessitated by
such removal upon the expiration or earlier termination of this Lease. No part
of such sign shall extend above the parapet of the Building.

(iii) Tenant shall have the right to erect temporary signs during the applicable
option periods defined in Paragraphs 1, 2 and 3 of the Development Agreement on
the sites for Buildings 2, 3 and 4 for the purpose of identifying future
premises of Tenant.

Except for the signage described in this Section 7.06, Landlord shall not
install or permit any other signs to be placed or allowed to remain on the
exterior of the Project, in the main floor lobbies of the Project, and/or on the
Land without Tenant’s prior written consent, which consent may be withheld in
Tenant’s sole discretion, other than (1) directional and traffic control signs,
or (2) signs required by legal requirements.

7.07. RISER SPACE. Tenant shall have the right to use riser space in the core of
the Building, at no cost to Tenant, for cabling communications purposes.

7.08. FIBER OPTIC CABLE CARRIERS. Tenant acknowledges that Landlord is
negotiating a lease with Southwestern Bell Telephone Company (“SWB”) to provide
fiber optic cable service to the Building. Tenant shall be allowed to select
additional fiber optic cable carriers that will service the Building provided
that the terms of the lease with such additional carriers shall be no more
favorable to such carriers than those of the SWB lease. So long as all
installation is coordinated with Landlord, such fiber optic carriers shall be
allowed to install dual feed fiber optic cabling to the Building. Landlord shall
not impose any charge to Tenant for the use of such fiber optics (however,
Tenant shall pay any amounts charged to Tenant by the fiber optic carriers
and/or Tenant’s Pro Rata Share of any amount charged to Landlord by the fiber
optic carriers). Any additional conduits necessary to accommodate service by
such additional carriers shall be paid by Tenant.

7.09. COMMUNICATIONS EQUIPMENT. Tenant may, at Tenant’s sole cost and expense
(except to the extent such costs are paid with the Finish Allowance as provided
in Exhibit “D-1”) and without charge from Landlord, install, operate and
maintain antenna and satellite

 

25



--------------------------------------------------------------------------------

equipment (“Communications Equipment”) on any portion of the roof area of the
Building as long as Landlord approves the manner of installation and screening
of the equipment (which approval shall not be unreasonably withheld). The
installation and operation of such equipment must be in compliance with the CCR
and all applicable laws, rules and regulations. Landlord shall not take any
actions that would in any way interfere with Tenant’s use of the Communications
Equipment or the transmission or reception of signal. Landlord and its
representatives agree to cooperate reasonably with Tenant in connection with
obtaining any permit, license, zoning variance, special use permit or other
authorization. Landlord also will provide space at no expense to Tenant in the
core of the Building necessary to accommodate Tenant’s conduit and other
requirements related to such Communications Equipment. Any assignee or sublessee
of this Lease or the Premises or a portion thereof shall have the right to use
such equipment. Tenant shall have the right to sublease the rights to use such
Communications Equipment to affiliates, subtenants, and assignees. Tenant shall
not install any Communications Equipment which would adversely affect or
compromise the structural integrity of the Building (or if so, Landlord may
construct reinforcements necessary to accommodate same at Tenant’s cost and
expense). Tenant shall remove all such Communication Equipment upon the
expiration or earlier termination of this Lease and repair any damage caused by
such removal, all at Tenant’s cost and expense. Landlord shall have the right to
enter into temporary agreements which allow third parties to install, operate
and maintain communications equipment on the roof of the Building provided that
at such time as the location of such third party equipment or the operation
thereof interferes with Tenant’s Communications Equipment or if Tenant desires
to install additional Communications Equipment, Landlord shall upon request of
Tenant cause such temporary agreements to be terminated and the third party
communications equipment removed.

7.10. ADDITIONAL HVAC COMPRESSORS. With the prior written approval of Landlord
as to location (which approval shall not be unreasonably withheld) and provided
that same shall not adversely affect or compromise the structural integrity of
the Building, Tenant may, as part of the Tenant Improvements, install, operate,
maintain and repair additional HVAC compressors on the roof of the Building or
at such other location reasonably acceptable to Landlord (and Landlord shall not
charge Tenant rent therefor). At Tenant’s option and to the extent available,
the cost of such compressors shall be paid out of the Finish Allowance. Tenant
shall pay all applicable utility charges with respect thereto. Upon the
expiration or earlier termination of the Lease, the HVAC compressors shall
belong to Tenant and Tenant shall be permitted to remove them. Tenant shall
promptly repair all damage caused by such removal, at Tenant’s expense.

ARTICLE 8.

 

 

8.01. ALTERATIONS. The construction and installation of Tenant Improvements is
governed by Exhibit “D-1”. After the installation of the Tenant Improvements
pursuant to Exhibit “D-1”, Tenant shall not make or allow to be made any
alterations, installations, additions, or improvements in or to the Premises,
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld. If Landlord fails to approve or disapprove any request
within ten (10) business days after receipt of all necessary information,
Landlord shall be deemed to have approved such alteration. Should Tenant desire
to perform any alterations which are significant enough to require plans, Tenant
shall submit such plans and specifications for same to Landlord for Landlord’s
written approval before beginning such work. Upon receipt by Tenant of the
written approval of Landlord of such plans and specifications, and upon payment
by Tenant to Landlord of the reasonable out-of-pocket fees incurred by Landlord
to have such plans and specifications reviewed, Tenant may proceed to make such
approved alterations so long as they are in compliance with such approved plans
and specifications and are performed by a contractor approved by Landlord, which
consent shall not be unreasonably withheld. All installations shall be at
Tenant’s sole cost and expense. Without in any way limiting Landlord’s consent
rights, Landlord shall not be required to give its consent until (a) Landlord
approves the contractor or person making such and approves such contractor’s
insurance coverage to be provided in connection with the work (such approval not
to be unreasonably withheld), (b) Landlord approves final and complete plans and
specifications for the work to the extent plans and specifications are necessary
for such work and (c) the appropriate governmental agency, if any, has approved
the plans and specifications for such work to the extent plans and
specifications are

 

26



--------------------------------------------------------------------------------

necessary for such work. All work performed by Tenant or its contractor relating
to the installations shall conform to applicable governmental laws, rules and
regulations, including, without limitation, the Disability Acts. If Tenant
requests that Landlord perform such installations, Tenant shall pay Landlord, as
additional Rent, the cost thereof, plus five percent (5%) as reimbursement for
Landlord’s overhead; however, in no event shall such fee be payable with respect
to the installation of Tenant Improvements pursuant to Exhibit “D-1”. Each
payment shall be made to Landlord within thirty (30) days after receipt of an
invoice from Landlord.

Notwithstanding anything to the contrary herein before contained, it shall not
be necessary for Tenant to secure Landlord’s approval of any alterations,
improvements or additions to the Premises provided such alterations cost less
than $75,000, do not adversely affect the structure, HVAC system or exterior of
the building or the Common Areas, and are not visible from the Common Area or
the exterior of the Building. However, Tenant shall give Landlord prior written
notice of all alterations, regardless of whether Landlord has the right to
approve same.

All work performed by Tenant with respect to the Premises shall (a) be performed
so as not to alter the exterior appearance of the Building, (b) be performed so
as not to adversely affect the structure or safety of the Building, (c) comply
with all laws, including without limitation all building, safety, fire, and
other codes and governmental and insurance requirements, (d) be completed
promptly and in a good and workmanlike manner and in a quality not less than
Building Standard, (e) be performed at Tenant’s expense, and (f) be performed in
such a manner that no valid mechanic’s, materialman’s, or other similar liens
(collectively, the “Liens”) be attached to Tenant’s leasehold estate and in no
event shall Tenant permit, or be authorized to permit, any Liens (valid or
alleged) or other claims to be asserted against Landlord or Landlord’s rights,
estates, and interests with respect to the Project or this Lease. Landlord will
have the right, but not the obligation, to inspect periodically the work in the
Premises.

If any Lien is filed against the Premises or the Project or any portion thereof,
Tenant shall cause same to be discharged within forty-five (45) days after the
lien is filed by paying or bonding over said Lien. If Tenant fails to comply
with the foregoing sentence, Landlord shall (without limitation of its other
rights or remedies) have the right, but not the obligation, to discharge said
Lien and Tenant shall immediately reimburse Landlord for any sum of money
expended by Landlord in connection with obtaining such discharge (together with
an additional ten percent (10%) thereof to cover Landlord’s administrative
costs), which amount shall be deemed to be Rent hereunder for all purposes.

Any approval by Landlord (or Landlord’s architect and/or engineers) of any of
Tenant’s contractors or Tenant’s drawings, plans or specifications which are
prepared in connection with any construction of improvements (including without
limitation, the Tenant Improvements) in the Premises shall not in any way be
construed as or constitute a representation or warranty of Landlord as to the
abilities of the contractor or the adequacy or sufficiency of such drawings,
plans or specifications or the improvements to which they relate, for any use,
purpose or condition.

8.02. REMOVAL OF TRADE FIXTURES AND PERSONAL PROPERTY. Tenant agrees to remove
all of its trade fixtures and personal property, including without limitation,
all computers, generators, UPS power system, HVAC compressors, cafeteria
equipment, telephones, satellite dishes and related equipment and cabling, on or
before the date of expiration or termination of the Term. Upon the expiration or
termination of this Lease, Tenant shall have no obligation to remove
alterations, additions, or improvements or otherwise make any physical
improvements to the Premises unless Landlord’s approval for the installation
thereof was conditioned upon such removal upon the expiration or termination of
the Lease; provided, however, Landlord shall not be permitted to require Tenant
to remove any Non-Removable Improvements or any other improvements other than
extraordinary improvements which will affect the leasability of the Premises
after the expiration of the Term (i.e., interior stairwells, emergency
generators, HVAC compressors on the roof, and communications equipment on the
roof). Additionally, Tenant shall not be required to remove, and shall not
remove, any of the

 

27



--------------------------------------------------------------------------------

following improvements: (1) wall and fixed partitioning (but not easily
removable shelving), (2) wallcoverings, (3) doors (including frame and
hardware), (4) floor coverings (other than area rugs), (5) Building Shell
improvements, (6) ceiling and all elements thereof (including without limitation
ceiling grid and ceiling tile) and any improvements above the ceiling (excluding
computer, telephone or telecommunications cables; provided Tenant restores any
damage caused by the removal of such items, including damage to the ceiling),
(7) light fixtures (excluding chandeliers), (8) wall switches and outlets,
(9) exit lights, (10) telephone wall penetrations with pullstring, (11) blinds
(but not curtains), (12) automatic fire sprinkler system, (13) decorative
molding, and (14) any other improvements necessary for the Premises to be a
functional, integral unit (“Non-Removable Improvements”). Tenant shall have the
right to remove all improvements other than Non-Removable Improvements,
including all computer and telecommunications equipment and related items.
Tenant shall repair all damage done to the Premises or the Project by removal of
any improvements by Tenant (except to the extent caused by Landlord’s
negligence) and restore any areas so affected by such removal so as to be
consistent with surrounding areas. If Tenant fails to deliver the Premises in
the condition aforesaid, then Landlord may restore the Premises to such a
condition at Tenant’s expense including an overhead charge of ten percent (10%).
All property not removed within the time period required hereunder shall
thereupon be conclusively presumed to have been abandoned by Tenant and the same
shall be the property of Landlord.

8.03. REPAIRS BY LANDLORD. Landlord shall repair and maintain the Land, the
Building, the Parking Facilities, all utilities, the structural portions of the
Project, including the roofing system, exterior walls, support beams,
foundations, columns, exterior doors and windows and lateral support of the
Building, the Building Shell Improvements and all Building systems, the Building
service areas and other Common Areas, and all areas of the Project for the
common non-exclusive use of all tenants in the Project, in a first-class
condition comparable to the first-class buildings in the Geographical Market
(including all structural alternations required by law) except to the extent
such maintenance and repairs are caused by the act of Tenant, its agents,
servants or employees (subject to Section 9.03). Additionally, Landlord agrees
to exercise all remedies available to Landlord under the Declaration to cause
the Adjacent Land and Common Facilities to be maintained in accordance with
First Class Building Standards.

8.04. REPAIRS BY TENANT. Tenant shall, at Tenant’s sole cost and expense, keep
the Premises (excluding any items Landlord is obligated to repair and maintain
in Section 8.03 or to the extent caused by the act of Landlord or its agents,
servants, contractors or employees) and any appliances therein in good condition
and repair, reasonable wear and tear excepted. Tenant shall, upon the expiration
or earlier termination of this Lease, surrender the Premises to the Landlord in
good condition, ordinary wear and tear and damage caused by casualty
condemnation or the actions of Landlord, its agents or employees excepted.
Subject to Section 9.03, any injury or damage to the Premises or Project, or the
appurtenances or fixtures thereof, caused by or resulting from the act of Tenant
or any of the Tenant-Related Parties shall be repaired or replaced by Tenant. If
Tenant fails to maintain the Premises or fails to repair or replace any damage
to the Premises or Project resulting from the act of Tenant, or any of the
Tenant-Related Parties, and such failure continues beyond the cure periods
provided in Section 15.01(b) below, Landlord may, but shall not be obligated to,
cause such maintenance, repair or replacement to be done, as Landlord deems
necessary, and Tenant shall immediately pay to Landlord all costs related
thereto, plus a charge for overhead of ten percent (10%) of such cost.

ARTICLE 9.

 

 

9.01. LANDLORD’S INSURANCE. Landlord covenants and agrees that from and after
the date of delivery of the Premises from Landlord to Tenant, Landlord will
carry and maintain the insurance set forth in Section 9.01(a) and (b) of this
Article.

(a) General Comprehensive Public Liability Insurance insuring against claims for
personal or bodily injury or death or property damage occurring upon, in or
about the Project to afford protection to the limit of not less than
$5,000,000.00 combined single limit in respect to

 

28



--------------------------------------------------------------------------------

injury or death to any number of persons and property damage arising out of any
one (1) occurrence, with a reasonable deductible. Tenant shall be named as an
additional insured thereunder, and Landlord shall furnish Tenant a certificate
evidencing such coverage being in effect in substantially the following form:
“[Insert name of Tenant] is included as an additional insured but only as to
claims covered by the indemnity given Tenant by [Insert name of Landlord] in
Section 9.04 of the lease of premises at 11701 Luna Road, Dallas, Texas dated
March     , 1999.”

(b) Landlord shall at all times during the term hereof maintain in effect an
all-risk policy (including coverage against fire, wind, tornado, earthquake,
vandalism, malicious mischief, flood, water damage and sprinkler leakage) or
policies covering the Project (excluding personal property of Tenant, but
including the leasehold improvements in the Premises) for the full insurable
value on a replacement cost basis with reasonable deductibles customary for
owners of first class buildings in the Geographical Market.

Any insurance provided for in Subsections 9.01(a) and (b) above may be effected
by a policy or policies of blanket insurance covering additional items or
locations or assureds, provided that the requirements of Sections 9.01(a) and
(b) are otherwise satisfied. Tenant shall have no rights in any policy or
policies maintained by Landlord.

9.02. TENANT’S INSURANCE. Tenant covenants and agrees that from and after the
date of delivery of the Premises from Landlord to Tenant, Tenant will carry and
maintain, at its sole cost and expense, the insurance set forth in paragraphs
(a) and (b) of this Section 9.02.

(a) General Comprehensive Public Liability Insurance against claims for personal
or bodily injury or death or property damage occurring upon, in or about the
Premises (including contractual indemnity and liability coverage), such
insurance to insure both Tenant and its employees and to afford protection to
the limit of not less than $5,000,000.00, combined single limit, in respect to
injury or death to any number of persons and all property damage arising out of
any one (1) occurrence, with a reasonable deductible. Landlord shall be named as
an additional insured thereunder, and Tenant shall furnish Landlord a
certificate evidencing such coverage being in effect in substantially the
following form: “[Insert name of Landlord] is included as an additional insured
but only as to claims covered by the indemnity given Landlord by [Insert name of
Tenant] in Section 9.04 of the Lease of the premises at 11701 Luna Road, Dallas,
Texas dated March     , 1999.”

(b) Property insurance on an all-risk basis (including coverage against fire,
wind, tornado, vandalism, malicious mischief, water damage and sprinkler
leakage) covering all personal property of Tenant located in the Premises, in an
amount not less than one hundred percent (100%) of full replacement cost
thereof. Such policy will be written in the name of Tenant. The property
insurance may provide for a reasonable deductible.

(c) All such insurance in Sections 9.01 and 9.02 will be issued and underwritten
by companies which are respectable and financially sound. Tenant shall deliver
to Landlord and Landlord shall deliver to Tenant duly executed originals of the
certificates of all policies of insurance required by Sections 9.01 and 9.02 (as
applicable) evidencing in-force coverage. Further, each party shall deliver to
the other renewals thereof at least thirty (30) days prior to the expiration of
the respective policy terms.

9.03. WAIVER OF RECOVERY. ANYTHING IN THIS LEASE TO THE CONTRARY
NOTWITHSTANDING, LANDLORD AND TENANT EACH HEREBY RELEASES THE OTHER, AND THE
OTHER’S PARTNERS, OFFICERS, DIRECTORS, AGENTS AND EMPLOYEES, FROM ANY AND ALL
LIABILITY AND RESPONSIBILITY TO THE RELEASING PARTY AND TO ANYONE CLAIMING BY OR
THROUGH IT OR UNDER IT, BY WAY OF SUBROGATION OR OTHERWISE, FOR ALL RIGHTS OF
RECOVERY, ACTIONS, CAUSES OF ACTION, COSTS, EXPENSES, CLAIMS, OR DEMANDS
WHATSOEVER WHICH ARISE OUT OF DAMAGE OR DESTRUCTION OF PROPERTY OCCASIONED BY
PERILS WHICH CAN BE INSURED BY AN ALL RISK PROPERTY INSURANCE COVERAGE FORM
INCLUDING COVERAGE FOR

 

29



--------------------------------------------------------------------------------

EARTHQUAKE AND FLOOD REGARDLESS OF THE AMOUNTS OF THE PROCEEDS PAYABLE UNDER
SUCH INSURANCE AND THE CAUSE OR ORIGIN, INCLUDING NEGLIGENCE OF THE OTHER PARTY
HERETO, OR ITS AGENTS, OFFICERS, PARTNERS, SHAREHOLDERS, SERVANTS OR EMPLOYEES.
LANDLORD AND TENANT GRANT THIS RELEASE ON BEHALF OF THEMSELVES AND THEIR
RESPECTIVE INSURANCE COMPANIES AND EACH REPRESENTS AND WARRANTS TO THE OTHER
THAT IT IS AUTHORIZED BY ITS RESPECTIVE INSURANCE COMPANY TO GRANT THE WAIVER OF
SUBROGATION CONTAINED IN THIS SECTION 9.03. THIS RELEASE AND WAIVER SHALL BE
BINDING UPON THE PARTIES WHETHER OR NOT INSURANCE COVERAGE IS IN FORCE AT THE
TIME OF THE LOSS OR DESTRUCTION OF PROPERTY REFERRED TO IN THIS SECTION 9.03.

9.04. INDEMNITY. Except as otherwise expressly provided in this Lease to the
contrary, Landlord shall not be liable to Tenant, or to Tenant’s agents,
servants, employees, assignees, subtenants, licensees or concessionaires for any
damage to person or property caused by the negligence or intentional torts of
Tenant, or its agents, servants, employees, assignees, subtenants, licensees or
concessionaires, and Tenant agrees to indemnify and hold Landlord, and its
affiliates and their respective partners, officers, directors, shareholders,
employees and agents harmless from all liability and claims for any such damage.
Except as otherwise expressly provided in this Lease to the contrary, Tenant
shall not be liable to Landlord, or to Landlord’s agents, servants or employees
for any damage to person or property caused by the negligence or intentional
torts of Landlord, or its agents, servants or employees, and Landlord agrees to
indemnify and hold Tenant, and its affiliates and their respective partners,
officers, directors, shareholders, employees and agents harmless from all
liability and claims for such damage.

ARTICLE 10.

 

 

10.01. CASUALTY. If the Project shall be damaged by fire or other casualty and
(i) the risk is covered by insurance carried or required to be carried by
Landlord hereunder (whether or not actually maintained by Landlord) and the cost
of repairing such damage shall not be greater than fifty percent (50%) of the
then full replacement cost thereof, or (ii) the damage results from a risk not
covered by insurance maintained or required to be maintained (whether or not
actually maintained by Landlord) pursuant to this Lease to an extent less than
twenty percent (20%) of the replacement cost of the Project, or (iii) Tenant has
the right to terminate this Lease as provided below and does not terminate this
Lease, then, subject to the following provisions of this Article, Landlord shall
repair the Project (including all leasehold improvements in the Premises) to the
condition prior to the casualty. If repairs are not commenced within ninety
(90) days of the casualty, diligently prosecuted thereafter, or substantially
completed within two hundred seventy (270) days after the commencement of such
repairs, Tenant may terminate this Lease by giving written notice to Landlord or
Tenant may restore and offset the costs of restoration, plus interest at the
Default Interest Rate, against Rent. The Rent required to be paid hereunder
shall be abated in proportion to the portions of the Premises, if any, which are
rendered untenantable by fire or other casualty hereunder until repairs of the
Project are completed, or if the Project are not repaired, until the termination
date hereunder. Notwithstanding the foregoing, if the Project is damaged by fire
or other casualty to an extent greater than twenty percent (20%) of the then
full replacement cost thereof resulting from an act of war, then Landlord shall
have the right to terminate this Lease by giving written notice to Tenant. If
Landlord fails to give Tenant such written notice within thirty (30) days
following the occurrence of such casualty, then Landlord shall repair the
Project as set forth above.

If the Project shall be damaged (a) by fire or other casualty not covered by
insurance maintained or required to be maintained (whether insured or not) by
this Lease to an extent greater than twenty percent (20%) of the replacement
cost of the Project, or (b) the damage results from a risk covered by insurance
maintained or required to be maintained by this Lease to an extent greater than
fifty percent (50%) of the then full replacement cost thereof, then Tenant may
terminate this Lease by giving written notice to Landlord; if Tenant fails to
deliver such notice within thirty (30) days following the occurrence of such
casualty, then Landlord shall

 

30



--------------------------------------------------------------------------------

diligently proceed to repair the Project (including all leasehold improvements
in the Premises) to the condition prior to the casualty, failing which Tenant
may terminate this Lease by delivering written notice thereof to Landlord or
Tenant may restore and offset the costs of restoration, plus interest at the
Default Interest Rate, against Rent.

If a casualty damages any portion of the Project which renders any portion of
the Premises reasonably impracticable for the conduct of Tenant’s business, and
if, in the reasonable determination of Landlord which shall be made within
thirty (30) days following the date of the casualty, the damaged property cannot
be repaired so as to make the Premises tenantable within two hundred seventy
(270) days from the date of commencement of repairs, then Tenant shall have the
right to terminate this Lease by notifying Landlord in writing of such
termination within sixty (60) days of the casualty.

If this Lease is terminated as provided above, all Rent shall be apportioned and
paid up to the termination date. Landlord shall not be required to repair or
replace any personal property of Tenant.

10.02. END OF TERM CASUALTY. Notwithstanding anything to the contrary in this
Article 10, Landlord and Tenant shall have the right to terminate this Lease if
a casualty affecting greater than twenty percent (20%) of the Project occurs
during the last twelve (12) months of the Term (as it may have been extended).

ARTICLE 11.

 

 

11.01. CONDEMNATION.

(a) If all or substantially all of the Premises, or such portion of the Premises
or the Project as would render the continuance of Tenant’s business from the
Premises impracticable, should be permanently taken or condemned for any public
purpose, then this Lease, at the option of Tenant upon the giving of notice to
Landlord within ten (10) days from the date of such condemnation or taking,
shall forthwith cease and terminate as provided in subsection (c) below.

(b) If all or substantially all of the Project, or so much thereof as to cause
the remainder not to be economically feasible to operate, as reasonably
determined by Landlord should be permanently taken or condemned for any public
purpose and Landlord demolishes the Project on account of such taking or
condemnation, then Landlord shall have the option of terminating this Lease by
notice to Tenant within ten (10) days from the date of such condemnation or
taking

(c) If this Lease is terminated as provided in subsections (a) or (b) above,
this Lease shall cease and expire as if the date of transfer of possession of
the Premises, the Project, or any portion thereof, was the expiration date of
this Lease.

If this Lease is not terminated by either Landlord or Tenant as aforesaid,
Tenant shall pay all Rent up to the date of transfer of possession of such
portion of the Premises so taken or condemned and this Lease shall thereupon
cease and terminate with respect to such portion of the Premises so taken or
condemned as if the date of transfer of possession of the Premises was the
expiration date of the Lease Term relating to such portion of the Premises.
Thereafter the Base Rent and Additional Rent shall be calculated based on the
Rentable Area of the Premises not so taken or condemned. If any such
condemnation or taking occurs and this Lease is not so terminated, Landlord
shall immediately after the date of such condemnation, commence to repair the
Premises or the Project, as the case may be, so that the remaining portion of
the Premises or Project, as the case may be, shall constitute a complete
architectural unit, and in the case of the Premises reasonably fit for Tenant’s
occupancy and business as reasonably determined by Tenant and Landlord (with any
disagreement between Tenant and Landlord to be resolved by arbitration pursuant
to Section 17.29 hereof). If Landlord fails to commence such repairs within
sixty (60) days after the condemnation or cause such repair to the Premises to
be substantially completed

 

31



--------------------------------------------------------------------------------

within one hundred eighty (180) days after the date Landlord commences such
restoration work, then Tenant shall have the right to terminate this Lease by
notifying Landlord in writing of such termination.

(d) In the event of any condemnation or taking of the Premises, Tenant, or
anyone claiming under it, at its expense may, jointly with Landlord, appear,
claim and prove, in proceedings relative to such taking, (i) the value of any
fixtures, furniture, furnishings, leasehold improvements and other personal
property that were condemned but which under the terms of this Lease Tenant is
permitted to remove at the end of the Lease Term, (ii) the unamortized cost of
leasehold improvements that are not so removable by Tenant at the end of the
Lease Term and that were installed solely at Tenant’s expense (i.e., not paid by
Landlord or with allowances provided by Landlord), (iii) the loss of Tenant’s
business as the result of such condemnation, and (iv) relocation and moving
expenses as the result of such condemnation.

ARTICLE 12.

 

 

12.01. ACCESS. Tenant agrees that Landlord and its agents may enter the Premises
for the purpose of inspecting and making such repairs (structural or otherwise),
additions, improvements, changes or alterations to the Premises or the Project
as may be permitted or required under this Lease and to exhibit the same to
prospective purchasers and mortgagees or, during the last eighteen (18) months
of the Lease Term, prospective tenants. Landlord’s entries in the Premises shall
be preceded by reasonable notice (except in the case of an emergency) and shall
not interfere with Tenant’s use and occupancy of the Premises for the Permitted
Uses. Except for emergency repairs, Landlord will make all repairs in the
Premises that could materially interfere with Tenant’s use and enjoyment of the
Premises after Building Operating Hours. With respect to any of the
aforementioned entries by Landlord into and upon any part of the Premises other
than for emergencies, Tenant shall be entitled to have a representative
accompany Landlord. Notwithstanding any of the foregoing, unless otherwise
instructed by Tenant in writing, Landlord shall not enter areas designated by
Tenant as high security areas (the “Security Areas”) (provided Tenant has
furnished Landlord with prior written notice of the location of the Security
Areas) unless (a) Landlord shows reasonable cause and provides twenty-four
(24) hours advance notice, or (b) an emergency situation exists in respect of
which emergency situation the provisions of Section 7.02 shall apply. To the
extent that Landlord’s access to any portion of the Premises (including without
limitation the Security Areas) is restricted or limited by Tenant, Landlord
shall be relieved of its obligations to perform those covenants that require
access to such space during the time Landlord is denied access to such space and
Landlord shall have no liability or responsibility to Tenant for any occurrences
in such space during the time Landlord is denied access to such space unless
caused by Landlord or its agents or employees. Tenant shall indemnify and defend
and hold Landlord and its agents harmless from and against all liability, loss,
cost, damage, claim or expense incurred by Landlord or its agents in connection
therewith. Landlord and its brokers shall have access to the Premises upon
reasonable advance notice to Tenant for the purpose of showing same to
prospective tenants of other property owned by Landlord in the Complex; subject,
however to the following restrictions: (1) Landlord and such brokers must give
Tenant at least 24 hours advance notice; (2) Landlord and such brokers shall not
have access to Security Areas or any other area Tenant believes sensitive or
confidential activities or materials are located; (3) Landlord must identify the
prospective tenants and Tenant shall not be required to give access to any
persons Tenant believes are competitors of Tenant’s business; (4) Landlord and
such brokers cannot interfere with the conduct of Tenant’s business, (5) such
access need not be granted to Landlord more than twice each calendar month, and
(6) Tenant shall have the right to require that a representative of Tenant
accompany Landlord, the brokers and the prospective tenants.

 

32



--------------------------------------------------------------------------------

ARTICLE 13.

 

 

13.01 SUBORDINATION. Provided that Landlord, Tenant and the Underlying Party
(defined below) execute a subordination, non-disturbance and attornment
agreement in recordable form reasonably acceptable to Tenant and the Underlying
Party (and Landlord and Tenant agree that the subordination, non-disturbance and
attornment agreement attached hereto as Exhibit “K” is reasonable and a
subordination, non-disturbance and attornment agreement which is substantively
the same as Exhibit “K” shall be reasonable) this Lease is and shall be subject
and subordinate to any and all ground or similar leases which may hereafter
affect the Project, all mortgages which may hereafter encumber or affect the
Project and to all renewals, modifications, consolidations, replacements and
extensions of any such leases and/or mortgages (the “Underlying Documents”);
provided, however, that at the option of any Underlying Party, this Lease shall
be superior to the lease or mortgage of such Underlying Party. Tenant shall
execute promptly any subordination, non-disturbance and attornment agreement or
other appropriate certificate or instrument evidencing same reasonably
acceptable to Tenant that Landlord may request. In addition, as a part of any
non-disturbance agreement, the applicable Underlying Party must agree that the
provisions of this Lease governing the application of insurance proceeds and
condemnation awards shall be prior to such Underlying Party’s ground lease or
security documents. As used in this Lease, the term “Underlying Party” shall
mean the holder of the Landlord’s interest under any ground or similar lease
and/or the mortgagee or purchaser at foreclosure with respect to any mortgage.
Tenant agrees that any Underlying Party may unilaterally subordinate its
mortgage or lease to this Lease at any time by filing a notice of such
subordination in the Official Public Records of Real Property of the County
where the Building is located. Notwithstanding anything to the contrary
contained in this Lease, the Underlying Documents shall in all events be
subordinate to the terms of the Development Agreement. Without limiting the
foregoing, in the event of the termination of any ground or similar lease
affecting the Project or the enforcement by the trustee or the beneficiary under
any mortgage or deed of trust of remedies provided by law or such deed of trust,
Tenant’s rights to terminate this Lease set forth in the Development Agreement
shall be binding upon any successor in interest (whether or not the events
giving rise to such termination occurred prior to or after such termination or
enforcement).

13.02. ATTORNMENT. Provided Landlord, Tenant and the Underlying Party execute
the non-disturbance agreement in Section 13.01, in the event of the termination
of any ground or similar lease affecting the Project or the enforcement by the
trustee or the beneficiary under any mortgage or deed of trust of remedies
provided by law or by such mortgage or deed of trust, Tenant will automatically
become the Tenant of such successor in interest without change in the terms or
other provisions of this Lease; provided, however, that such successor in
interest shall not be bound by (a) any payment of Rent for more than one
(1) month in advance, or (b) any amendment or modification of this Lease made
without the written consent of such trustee or such beneficiary or such
successor in interest of which Tenant has prior notice. Upon request by any such
successor in interest, Tenant shall execute and deliver within ten (10) days of
receipt an instrument or instruments confirming the attornment provided for
herein reasonably satisfactory to Tenant.

13.03. QUIET ENJOYMENT. Provided an event of Default by Tenant is not in
existence, Tenant shall and may peaceably and quietly enjoy the Premises for the
Term, subject to the provisions of this Lease and Landlord agrees to defend such
title to Tenant’s interest in the Premises as to any person.

ARTICLE 14.

 

 

14.01. ASSIGNMENT. Except as permitted in this Lease, Tenant shall not assign or
in any manner transfer this Lease or any estate or interest herein, or sublet
the Premises or any part thereof, or grant any license, concession or other
right of occupancy of any portion of the

 

33



--------------------------------------------------------------------------------

Premises without the prior written consent of Landlord, which shall not be
unreasonably withheld. If Tenant desires at any time to enter into an assignment
of this Lease or a sublease of the Premises or any portion thereof, Tenant shall
give written notice to Landlord of its desire to do so, which notice shall
contain (i) the name of the proposed assignee or subtenant, and (ii) the nature
of the proposed assignee’s or subtenant’s business to be carried on in the
Premises. Landlord shall give Tenant notice of either its consent or its denial
of consent to the proposed assignment or sublease within fifteen (15) days of
receipt of Tenant’s request and information reasonably necessary to enable
Landlord to make an informed decision regarding its consent, failing which the
proposed sublease or assignment shall be deemed approved. Changes in ownership
of Tenant shall not be considered an assignment.

Tenant shall, despite any permitted assignment or sublease, remain directly and
primarily liable for the performance of all of the covenants, duties, and
obligations of Tenant hereunder and Landlord shall be permitted to enforce the
provisions of this Lease against Tenant or any assignee or sublessee without
demand upon or proceeding in any way against any other person; provided,
however, if Tenant assigns all of its interest under this Lease to an assignee
that is a Credit Assignee (defined below) as of the date of such assignment and
such assignee assumes all obligation under this Lease thereafter accruing,
Tenant shall be relieved of its obligations under this Lease accruing after such
assignment. As used herein, a “Credit Assignee” shall mean an assignee that as
of the date of such assignment has at least the minimum investment grade credit
rating of Moody or Standard & Poor’s.

Notwithstanding anything to the contrary contained herein, Tenant may, without
the prior written consent of Landlord, sublet the Premises or any part thereof
to an affiliate, parent or subsidiary of Tenant, or assign this lease to an
affiliate, parent or subsidiary of Tenant, or permit occupancy of any portion of
the Premises by an affiliate, parent or subsidiary of Tenant, but only so long
as such affiliate, parent or subsidiary, controls or is controlled by or is
under common control with Tenant. Any such assignee hereunder shall be subject
to the terms of Sections 1.01(e) and 6.01 hereof. For purposes, hereof “control”
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such entity, whether
through the ownership of voting securities or by contract or otherwise. In
addition, without the consent of Landlord, Tenant and any subsequent assignee
shall have the right to assign this lease or sublet the Premises to (i) any
corporate successor of Tenant by merger, dissolution, or otherwise, or (ii)
purchaser of substantially all of Tenant’s assets.

If Tenant shall assign this Lease or sublet any part of the Premises for
consideration in excess of the sum of (A) pro-rata portion of the Rent
applicable to the space subject to the assignment or sublet, plus (B) the
reasonable out-of-pocket costs and expenses incurred by Tenant under or in
connection with such sublease or assignment (including without limitation, the
costs for (i) broker’s commissions paid by Tenant with regard to the transfer,
(ii) reasonable legal fees with regard to the transfer, (iii) expenses of
finishing out or renovation of the space involved), (iv) expenses of marketing
and advertising, and (v) cash rental concessions, then Tenant shall pay to
Landlord as Additional Rent fifty percent (50%) of any such excess within thirty
(30) days of receipt, and Tenant shall be entitled to retain the remaining fifty
percent (50%) of such excess.

14.02. CONSENT. Consent by Landlord to a particular assignment or sublease shall
not be deemed a consent to any other or subsequent transaction. If this Lease is
assigned or if the Premises or any portion thereof are subleased without the
permission of Landlord, then Landlord may nevertheless collect rent from the
assignee or sublessee and apply the net amount collected to the Rent payable
hereunder, but no such transaction or collection of rent or application thereof
by Landlord shall be deemed a waiver of any provision hereof or a release of
Tenant from the performance by Tenant of its obligations hereunder.

14.03. TRANSFER BY LANDLORD.

In the event of the transfer and assignment by Landlord of its interest in this
Lease and in the Project to a person expressly assuming Landlord’s obligations
under this Lease accruing before and after the transfer, Landlord shall thereby
be released from any further obligations

 

34



--------------------------------------------------------------------------------

hereunder, and Tenant agrees to look solely to such successor in interest of the
Landlord for performance of such obligations. Any security given by Tenant to
secure performance of Tenant’s obligations hereunder may be assigned and
transferred by Landlord to such successor in interest, and Landlord shall
thereby be discharged of any further obligation relating thereto from the date
of closing.

ARTICLE 15.

 

 

15.01 DEFAULT BY TENANT. Each of the following shall constitute a “Default” by
Tenant:

(a) The failure of Tenant to pay the Base Rent, or any other installment of Rent
when due, and the continuance of such failure for a period of ten (10) days
after receipt of written notice thereof from Landlord; provided, however,
Landlord shall not be required to give such ten (10) day notice, and Tenant
shall not be entitled to same, more than two (2) times during any calendar year,
and any such subsequent failure during such calendar year shall be a Default by
Tenant upon the occurrence thereof without any notice whatsoever to Tenant; or

(b) Tenant shall fail to fulfill or perform, in whole or in part, any of its
obligations under this Lease (other than the payment of Rent) and such failure
or non-performance shall continue for a period of thirty (30) days after written
notice thereof has been given by Landlord to Tenant, provided that if such
failure or non-performance cannot be cured within such thirty (30) day period,
such thirty (30) day period shall be extended so long as Tenant promptly
commences a cure and diligently prosecutes such cure to completion; or

(c) The entry of a decree or order by a court having jurisdiction adjudging
Tenant or any guarantor to be bankrupt or insolvent or approving as properly
filed a petition seeking reorganization of Tenant or guarantor under the
National Bankruptcy Act, or any other similar applicable Federal or State law,
or a decree or order of a court having jurisdiction for the appointment of a
receiver or liquidator or a trustee or assignee in bankruptcy or insolvency of
Tenant or Guarantor or its property or for the winding up or liquidation of its
affairs; or Tenant or guarantors shall institute proceedings to be adjudicated a
voluntary bankruptcy or shall consent to the filing of any bankruptcy,
reorganization, receivership or other proceeding against Tenant or guarantor, or
any such proceedings shall be instituted against Tenant or guarantor and the
same shall not be vacated within one hundred twenty (120) days after the same
are commenced; or

(d) Tenant shall make an assignment for the benefit of Tenant’s creditors or
admit in writing Tenant’s inability to pay the debts of Tenant generally as they
may become due.

15.02. RIGHTS UPON DEFAULT BY TENANT.

(a) This Lease and the Term and estate hereby granted and the demise hereby made
are subject to the limitation that if and whenever there shall occur any event
of Default, as enumerated above, Landlord may, at Landlord’s option, without any
additional notice or demand whatsoever (any such notice and demand being
expressly waived by Tenant) and without judicial process, in addition to any
other remedy or right given hereunder or by law or equity, do any one or more of
the following:

 

(1) Terminate this Lease by written notice to Tenant and draw upon the Letter of
Credit called for in Section 4.03 of this Lease in accordance with the terms
thereof, in which event Tenant shall immediately surrender possession of the
Premises to Landlord;

(2) Terminate Tenant’s right to possession of the Premises under this Lease
without terminating this Lease itself, by written notice to Tenant and draw upon
the Letter of Credit called for in Section 4.03 of this Lease in accordance with
the terms thereof, in which event Tenant shall immediately surrender possession
of the Premises to Landlord; or

 

35



--------------------------------------------------------------------------------

(3) Enter upon and take possession of the Premises in accordance with applicable
laws and expel or remove Tenant and any other occupant therefrom and draw upon
the Letter of Credit called for in Section 4.03 of this Lease in accordance with
the terms thereof, with or without having terminated this Lease.

(b) Any right of Tenant, through contract, statute or otherwise, to receive
notice of Landlord’s intent to exercise any of Landlord’s remedies hereunder is
hereby waived by Tenant. Any right of Tenant through contract, statute, or
otherwise to cure any Default before Landlord may exercise any of its remedies
hereunder is hereby waived by Tenant (however, Tenant does not waive the cure
periods in Section 15.01 above).

(c) In the event of any Default described in subsection (b) of Section 15.01,
Landlord shall have the right to enter upon the Premises in accordance with
applicable laws without being liable for prosecution or any claim for damages
therefor, and do whatever Tenant is obligated to do under the terms of this
Lease; and Tenant agrees to reimburse Landlord on demand for any expenses which
Landlord may incur in thus effecting compliance with Tenant’s obligations under
this Lease, and Tenant further agrees that Landlord shall not be liable for any
damages resulting to Tenant from such action.

(d) It is hereby expressly stipulated by Landlord and Tenant that any of the
above listed actions including, without limitation, termination of this Lease,
termination of Tenant’s right to possession, and re-entry by Landlord, will not
affect the obligations of Tenant for the unexpired Term of this Lease, including
the obligations to pay unaccrued monthly rentals and other charges provided in
this Lease for the remaining portion of the Term of the Lease.

(e) Exercise by Landlord of any one or more remedies hereunder granted or
otherwise available shall not be deemed to be an acceptance of surrender of the
Premises by Tenant, whether by agreement or by operation of law, it being
understood that such surrender can be effected only by the written agreement of
Landlord. No such alteration of locks or other security devices and no removal
or other exercise of dominion by Landlord over the property of Tenant or others
at the Premises shall be deemed unauthorized or constitute a conversion, Tenant
hereby consenting, after any event of Default, to the aforesaid exercise of
dominion over Tenant’s property within the Premises. All claims for damages by
reason of such re-entry and/or repossession and/or alteration of locks or other
security devices in accordance with applicable laws are hereby waived, as are
all claims for damages by reason of any distress warrant, forcible detainer
proceedings, sequestration proceedings or other legal process.

Tenant agrees that any re-entry by Landlord may be pursuant to a judgment
obtained in forcible detainer proceedings or other legal proceedings or without
the necessity for any legal proceedings but in accordance with all applicable
laws, as Landlord may elect, and Landlord shall not be liable in trespass or
otherwise.

(f) In the event Landlord elects to terminate this Lease by reason of an event
of Default, then notwithstanding such termination, the Tenant shall be liable
for and shall pay to the Landlord, at the address specified in Section 1.01(a)
above, the sum of all Rent accrued to the date of such termination, plus, as
damages, the reasonable cost of recovering and reletting the Premises for its
current use (not costs of renovating for a different use), and an amount equal
to the total of the Rent provided in this Lease for the remaining portion of the
Term of the Lease (had such Term not been terminated by Landlord prior to the
Expiration Date stated in Section 3.01), less the reasonable rental value of the
Premises for such period; such amount to be discounted to present value at the
rate of six percent (6%) per annum. In no event shall Tenant be liable for
concessions or allowances given a replacement tenant.

In the event Landlord elects to terminate this Lease by reason of an event of
Default, in lieu of exercising the right of Landlord under the preceding
paragraph, Landlord may instead hold Tenant liable for all Rent accrued to the
date of such termination, plus such Rent as would otherwise have been required
to be paid by Tenant to Landlord during the period following termination of the
Term measured from the date of such termination by Landlord until the

 

36



--------------------------------------------------------------------------------

Expiration Date stated in Section 3.01 (had Landlord not elected to terminate
the Lease on account of such event of Default) diminished by any net sums
thereafter received by Landlord through reletting the Premises during said
period (after deducting reasonable expenses incurred by Landlord as provided in
Section 15.03 hereof). Actions to collect amounts due by Tenant as provided for
in this paragraph may be brought from time to time by Landlord during the
aforesaid period, on one or more occasions, without the necessity of Landlord’s
waiting until expiration of such period; and in no event shall Tenant be
entitled to any excess of rent obtained by reletting over and above the Rent
provided for in this Lease. If Landlord elects to exercise the remedy prescribed
in this paragraph, this election shall in no way prejudice Landlord’s right at
any time hereafter to cancel said election in favor of the remedy prescribed in
the foregoing paragraph.

(g) In the event that Landlord elects to repossess the Premises without
terminating this Lease, then Tenant shall be liable for and shall pay to
Landlord at the address specified in Section 1.01(a) above, all Rent accrued to
the date of such repossession, plus Rent required to be paid by Tenant to
Landlord during the remainder of the Term until the Expiration Date of the Term
as stated in Section 3.01, diminished by any net sums thereafter received by
Landlord through reletting the Premises during said period (after deducting
reasonable expenses incurred by Landlord as provided in Section 15.03). Actions
to collect amounts due by Tenant as provided in this paragraph may be brought
from time to time by Landlord during the aforesaid period, on one or more
occasions, without the necessity of Landlord’s waiting until expiration of the
Term and in no event shall Tenant be entitled to any excess of any rent obtained
by reletting over and above the Rent provided for in this Lease.

(h) Landlord shall exercise reasonable efforts to mitigate its damages arising
from a Default of Tenant hereunder.

15.03. EXPENSE OF REPOSSESSION. It is further agreed that, in addition to
payments required pursuant to Section 15.02 above, Tenant shall compensate
Landlord for all expenses incurred by Landlord in repossession (including among
other expenses, the total amount of any increase in insurance premiums caused by
the vacancy of the Premises).

15.04. CUMULATIVE REMEDIES; WAIVER OR RELEASE. The remedies of Landlord and
Tenant under this Lease shall be deemed cumulative and not exclusive of each
other. No action, omission or commission by Landlord or Tenant, including
specifically, the failure to exercise any right, remedy or recourse, shall be
deemed a waiver or release of the same. A waiver or release shall exist and be
effective only as set forth in a written document executed by Landlord and
Tenant, and then only to the extent recited therein. A waiver or release with
reference to any one event shall not be construed as continuing as to, or as a
bar to, or as a waiver or a release of, any right, remedy or recourse as to any
other or subsequent event.

15.05. ATTORNEY’S FEES. In the event of any legal action or proceeding brought
by either party against the other arising out of this Lease, the prevailing
party shall be entitled to recover reasonable attorneys’ fees and costs incurred
in such action (including, without limitation, all costs of appeal) and such
amount shall be included in any judgment rendered in such proceeding.

15.06. FINANCIAL STATEMENTS. Each party warrants and represents that all
financial statements, operating statements or other financial data at any time
given to the other are, or will be, as of their respective dates, true and
correct in all material respects.

15.07. NEGATION OF LIEN FOR RENT. Landlord hereby expressly waives and negates
any and all contractual liens and security interests, statutory liens and
security interests or constitutional liens and security interests arising by
operation of law to which Landlord might now or hereafter be entitled on all
property of Tenant now or hereafter placed in or upon the Premises (except for
judgment liens that may hereafter arise in favor of Landlord). The waiver and
negation contained herein shall not waive, negate or otherwise affect any
unsecured claim Landlord may have.

 

37



--------------------------------------------------------------------------------

15.08. DEFAULT BY LANDLORD. If Landlord fails to perform or observe any
covenant, term, provision or condition of this Lease, and such default should
continue beyond a period of ten (10) days as to a monetary default or thirty
(30) days (or such longer period as is reasonably necessary to remedy such
non-monetary default, provided Landlord shall continuously and diligently pursue
such remedy at all times until such default is cured) as to a non-monetary
default, after in each instance written notice thereof is given by Tenant to
Landlord [and a copy of said notice is sent simultaneously therewith to any
party (including without limitation a mortgagee) entitled to receive notice
pursuant to Section 17.04 hereof (the “Notice Parties”)] then, in any such event
Tenant shall have the right to (i) cure such default, and Landlord shall
reimburse Tenant for all reasonable sums expended in so curing said default
(which reimbursement Tenant may effect through the withholding of Rent), and/or
(ii) commence such actions at law or in equity to which Tenant may be entitled
(other than an action to terminate this Lease). Tenant shall be entitled to
offset against Base Rent (provided that such offset shall be limited to twenty
percent (20%) of any Base Rent installment), or to counterclaim for any amounts
owed to Tenant by Landlord pursuant to this Lease, plus interest thereon at the
Default Interest Rate, to the extent that such amounts remain unpaid.
Notwithstanding the foregoing, Tenant may offset against all Base Rent and other
Rent next coming due without limitation (and not just 20% thereof) (1) any
portion of the Finish Allowance not paid by Landlord to Tenant when due in
accordance with Exhibit “D-1”, (2) any portion of the Security Amount not paid
by Landlord to Tenant when due in accordance with Section 7.01 (e), (3) any
portion of the sums owed to Tenant under Section 5.04 not paid when due, and/or
(4) any amounts determined to be Landlord’s liability pursuant to Section 17.29
or in any judgment entered by a court and to which execution has not been stayed
(through appeal or bond), plus interest on all such sums in (1), (2), (3) and
(4) at the Default Interest Rate. Tenant agrees that the cure of any default by
any of the Notice Parties shall be deemed a cure by Landlord under this Lease.
The foregoing provisions shall not limit other remedies available to Tenant
under this Lease or at law or in equity.

ARTICLE 16.

 

 

16.01. HAZARDOUS WASTE.

(a) The term “Environmental Law” shall mean any federal, state or local statute,
regulation or ordinance or any judicial or other governmental order pertaining
to the protection of health, safety or the environment. The term “Hazardous
Substance” shall mean any hazardous, toxic, infectious or radioactive substance,
waste and material as defined or listed by any Environmental Law and shall
include, without limitation, petroleum oil and its fractions.

(b) Tenant shall not cause or authorize any Hazardous Substance to be spilled,
leaked, disposed of or otherwise released on or under the Project. Tenant may
use and sell in the Project only those Hazardous Substances typically used and
sold in the prudent and safe operation of the business permitted by Sections
1.01(e) and 6.01 of this Lease. Tenant may store such Hazardous Substances in
the Project, but only in quantities necessary to satisfy Tenant’s reasonably
anticipated needs. Tenant shall comply with all Environmental Laws and exercise
the highest degree of care in the use, handling and storage of Hazardous
Substances and shall take all practicable measures to minimize the quantity and
toxicity of Hazardous Substances used, handled or stored on the Premises.

(c) Tenant shall immediately notify Landlord upon becoming aware of the
following: (i) any spill, leak, disposal or other release of a Hazardous
Substance on, under or adjacent to the Premises; (ii) any notice or
communication from any governmental agency or any other person relating to any
Hazardous Substance on, under or adjacent to the Premises; or (iii) any
violation of any Environmental Law with respect to the Premises or Tenant’s
activities on or in connection with the Premises.

(d) In the event of a spill, leak, disposal or other release of a Hazardous
Substance on or under the Premises caused by Tenant or any of the Tenant-Related
Parties, or the threat of the same, Tenant shall (i) immediately undertake all
emergency response necessary to contain,

 

38



--------------------------------------------------------------------------------

cleanup and remove the released Hazardous Substance, (ii) promptly undertake all
investigatory, remedial, removal and other response action necessary or
appropriate to ensure that any Hazardous Substances contamination is eliminated
as required by applicable Environmental Law, and (iii) provide Landlord copies
of all correspondence with any governmental agency regarding the release (or
threatened or suspected release) or the response action, a detailed report
documenting all such response action, and a certification that any contamination
has been eliminated. All such response action shall be performed, all such
reports shall be prepared and all such certifications shall be made by an
environmental consultant reasonably acceptable to Landlord.

(e) In the event of a spill, leak, disposal or other release of a Hazardous
Substance on or under the Premises caused by Landlord, or any of its
contractors, agents or employees or by Landlord’s previous tenants of the
Premises, or the threat of the same, Landlord shall (i) immediately undertake
all emergency response necessary to contain, cleanup and remove the released
Hazardous Substance, (ii) promptly undertake all investigatory, remedial,
removal and other response action necessary or appropriate to ensure that any
Hazardous Substances contamination is eliminated as required by applicable
Environmental Law, and (iii) provide Tenant copies of all correspondence with
any governmental agency regarding the release (or threatened or suspected
release) or the response action, a detailed report documenting all such response
action, and a certification that any contamination has been eliminated. All such
response action shall be performed, all such reports shall be prepared and all
such certifications shall be made by an environmental consultant reasonably
acceptable to Tenant.

(f) Upon expiration of this Lease or sooner termination of this Lease for any
reason, Tenant shall remove all Hazardous Substances and facilities used for the
storage or handling of Hazardous Substances from the Premises and restore the
affected areas by repairing any damage caused by the installation or removal of
the facilities. Following such removal, Tenant shall certify in writing to
Landlord that all such removal is complete.

(g) Landlord represents and warrants to Tenant that to the best of Landlord’s
actual knowledge, the Premises and Project do not presently contain any
Hazardous Substance. Additionally, Landlord agrees that Landlord shall not cause
or authorize any Hazardous Substance to be generated, treated, stored, released
or disposed of, or otherwise placed, deposited in or located on the Premises or
Project by Landlord or its agents, contractors or employees, and no activity
shall be taken by Landlord or its agents or employees on the Premises or Project
that would cause or contribute to (x) the Premises to become a generation,
treatment, storage or disposal facility within the meaning of, or otherwise
bring the Premises within the ambit of Environmental Law, (y) a release or
threatened release of toxic or hazardous wastes or substances, pollutants or
contaminants, from the Premises or Project within the meaning of, or otherwise
result in liability in connection with the Premises within the ambit of
Environmental Law, or (z) the discharge of pollutants or effluents into any
water source or system, the dredging or filling of any waters, or the discharge
into the air of any emissions, that would require a permit under Environmental
Law.

(h) Notwithstanding the provisions of Article 14 of this Lease, it shall not be
unreasonable for Landlord to withhold its consent to any assignment, sublease or
other transfer of Tenant’s interest in this Lease if a proposed transferee’s
anticipated use of the Premises involves the generation, storage, use, sale,
treatment, release or disposal of any Hazardous Substance other than those
typically used and sold in the prudent and safe operation of the businesses
permitted by Sections 1.01(e) and 6.01 of this Lease.

(i) Tenant shall indemnify, defend and hold harmless Landlord, its employees and
agents, any persons holding a security interest in the Premises, and the
respective successors and assigns of each of them from and against any and all
claims, demands, liabilities, damages, fines, losses, costs (including without
limitation the cost of any investigation, remedial, removal or other response
action required by Environmental Law) and expenses (including without limitation
reasonable attorneys’ fees and expert fees in connection with any trial, appeal,
petition for review or administrative proceedings) arising out of or in any way
relating to the use, treatment, storage, generation, transport, release, leak,
spill, disposal or other handling of Hazardous Substances on

 

39



--------------------------------------------------------------------------------

the Premises by Tenant or any Tenant-Related Parties. Tenant’s obligations under
this paragraph shall survive the expiration or termination of this Lease for any
reason. Landlord’s rights under this paragraph are in addition to and not in
lieu of any other rights or remedies to which Landlord may be entitled under
this Lease or otherwise.

(j) Landlord shall indemnify, defend and hold harmless Tenant and its employees
and agents and the respective successors and assigns of each of them from and
against any and all claims, demands, liabilities, damages, fines, losses, costs
(including without limitation the cost of any investigation, remedial, removal
or other response action required by Environmental Law) and expenses (including
without limitation attorneys’ fees and expert fees in connection with any trial,
appeal, petition for review or administrative proceeding) arising out of or in
any way relating to the actual or alleged use, treatment, storage, generation,
transport, release, leak, spill, disposal or other handling of Hazardous
Substances on the Premises by Landlord, or any of its contractors, agents or
employees or by Landlord’s previous tenants of the Premises. Landlord’s
obligations under this paragraph shall survive the expiration or termination of
this Lease for any reason. Tenant’s rights under this paragraph are in addition
to and not in lieu of any other rights or remedies to which Tenant may be
entitled under this Agreement or otherwise.

(k) All representations, warranties and indemnities contained in this Article 16
shall survive the termination of this Lease.

ARTICLE 17.

 

 

17.01. SUBSTITUTE PREMISES. Deleted intentionally.

17.02. ESTOPPEL LETTERS. Within ten (10) business days after the written request
of either Landlord or Tenant, the other party will execute, from time to time,
either an estoppel certificate or a three-party agreement among Landlord, Tenant
and any third party certifying, to the best of such party’s knowledge and
belief, to such facts (if true) as Landlord or Tenant, as the case may be, or
such third party, may reasonably require in connection with the business
dealings of the parties and the status of certain matters pertaining to this
Lease.

17.03. HOLDOVER.

Subject to the provisions of subsection (b) below, if Tenant shall remain in
possession of the Premises after the expiration or earlier termination of this
Lease, Tenant will be deemed to be a tenant at sufferance and shall be subject
to immediate eviction and removal and shall pay for each month or partial month
of holdover period as rent an amount equal to the greater of (i) one hundred
fifty percent (150%) of the then actual rental rate prevailing on the date of
such termination or expiration, or (ii) one hundred fifty percent (150%) of the
prevailing then actual market rental rate for the Premises on the date of such
expiration or termination. The remaining in possession by Tenant or the
acceptance by Landlord of the payment of said rent shall not be construed as an
extension or renewal of this Lease unless extended by Landlord pursuant to the
preceding sentence. Tenant shall indemnify Landlord against all claims for
damages by any other tenant to whom Landlord may have leased all or any part of
the Premises effective upon the termination of this Lease.

17.04. NOTICE. Any notice or communication required or permitted in this Lease
shall be given in writing, sent by (i) personal delivery, (ii) expedited
delivery service with proof of delivery, or (iii) United States registered or
certified mail, return receipt requested, addressed as provided in
Section 1.01(a) or to such other address or to the attention of such other
person as shall be designated from time to time in writing by the applicable
party and sent in accordance herewith. Any such notice or communication shall be
deemed to have been delivered, whether actually received or not, four
(4) business days following deposit in the US Mail, postage paid, certified or
return receipt requested at the address and in the manner provided herein, or
any such notice or communication shall have been deemed to have been given as of
the date so delivered and actually received at the address and in the manner
provided herein in the case of personal

 

40



--------------------------------------------------------------------------------

delivery. Either party shall have the right to change its address to which
notices shall thereafter be sent and the party to whose attention such notice
shall be directed by giving the other party notice thereof in accordance with
the provisions of this Section 17.04. Additionally, each of Landlord and Tenant
may designate up to four (4) additional addresses to which copies of all notices
shall be sent. Notwithstanding anything contained in this Section 17.04 to the
contrary, any notice regarding a party’s change of address or designation of
additional addressees shall become effective only upon ten (10) days prior
notice thereof.

17.05. RULES AND REGULATIONS. Tenant, as well as any permitted assignee or
sublessee, will comply with Building Rules adopted by Landlord, which are set
forth in Exhibit “C” attached hereto and made a part hereof for all purposes.
Landlord shall have the right to change such Building Rules or to amend them in
any reasonable manner for the safety, care and cleanliness of the Project, and
the Premises, and for preservation of good order therein, subject to Tenant’s
approval (which approval shall not be unreasonably withheld) all of which
changes and amendments will be sent by Landlord to Tenant in writing and shall
be thereafter binding upon, carried out and observed by Tenant. Tenant shall
exercise diligent efforts to cause compliance with such Building Rules by the
employees, servants, agents and invitees of Tenant. If the Building Rules and
the terms of this Lease conflict, the terms of this Lease shall control.
Landlord shall enforce the Building Rules in a uniform manner.

17.06. LANDLORD’S LIABILITY. If Tenant shall recover a money judgment against
Landlord, such judgment shall be satisfied only out of the right, title and
interest of Landlord in the Project and neither Landlord nor its partners,
directors, shareholders, agents or employees shall be liable for any deficiency,
it being agreed that Landlord shall never be personally liable for any such
judgment. Landlord’s interest in the Project shall include all insurance
proceeds, condemnation awards, and sales and refinancing proceeds.

17.07. AMERICANS WITH DISABILITIES ACT AND TEXAS ARCHITECTURAL BARRIERS ACT.
Notwithstanding anything to the contrary contained in the Lease, Landlord and
Tenant agree that the responsibility for compliance with the Americans with
Disability Act of 1990 (“ADA”) shall be allocated as follows: (i) Landlord shall
be responsible for compliance with the provisions of Title III of ADA for all
exterior and interior areas of the Building not included within the Premises and
for the restrooms in the Premises and all structural alternations necessary to
cause the Premises to comply with the ADA; (ii) Landlord shall be responsible
for the compliance with the provisions of Title III of ADA for any construction,
renovations, alterations and repairs made by Landlord, its agents or
contractors; (iii) Tenant shall be responsible for compliance with the
provisions of Title III of the ADA in the Premises for any construction,
renovations, alterations and repairs made within the Premises if such
construction, renovations and repairs are made by Tenant, its employees, agents
or contractors (except for the restrooms and any structural alternations in the
Premises, which are Landlord’s responsibility under this Lease); and (iv) except
for the restrooms and any structural alterations, which are Landlord’s
responsibility under this Lease, Tenant shall be responsible for causing the
interior of the Premises to comply with the provisions of Title III of the ADA.

17.08. AUTHORIZATION. If either party signs as a corporation, each of the
persons executing this Lease on behalf of such party represents and warrants
that it is a duly organized and existing corporation, that it has and is
qualified to do business in Texas, that the corporation has full right and
authority to enter into this Lease, and that all persons signing on behalf of
the corporation were authorized to do so by appropriate corporate actions. If
either party is a general partnership, limited partnership, trust, or other
legal entity, each individual executing this Lease on behalf of said entity
represents and warrants that he or she is duly authorized to execute this Lease
on behalf of such entity and in accordance with such entity’s governing
instruments, and that this Lease is binding upon such entity. Upon either
party’s request, the other party shall furnish such party with proper proof of
due authorization for its execution of this Lease.

17.09. BROKERS. Except as provided in that certain Professional Services Fee
Agreement dated January 30, 1999 (as amended by that certain letter agreement
dated March 11, 1999) by and between Landlord and the brokers in Section 1.10(n)
(“Brokers”) pursuant to which Landlord has agreed to pay a real estate brokerage
fee upon the terms described therein, Tenant

 

41



--------------------------------------------------------------------------------

represents that it has not engaged, and owes no fee to, any other broker, agent
or similar party with respect to the transactions contemplated by this Lease.
Accordingly, Tenant agrees to indemnify and hold harmless Landlord from and with
respect to any other claims for a brokerage fee, finder’s fee or similar payment
with respect to this Lease which is made by any party claiming by, through or
under Tenant (other than the Brokers). Similarly, Landlord agrees to indemnify
and hold harmless Tenant from and with respect to any claims for a brokerage
fee, finder’s fee or similar payment with respect to this Lease which is made by
Brokers or any party claiming by, through or under Landlord.

17.10. MEMORANDUM OF LEASE. Tenant shall not record this Lease. Notwithstanding
the foregoing, Landlord and Tenant shall enter into the Memorandum of Lease
attached hereto as Exhibit “I” for the purpose of recording the same, and Tenant
may, at Tenant’s expense, record the same.

17.11. PARKING. Exhibit “F” attached hereto sets forth the agreements between
Landlord and Tenant relating to the Parking Facilities.

17.12. TIME OF ESSENCE. Time is of the essence of this Lease and all of its
provisions in which performance is a factor.

17.13. ENTIRE AGREEMENT. This Lease, including the Exhibits and Riders attached
hereto (which Exhibits and Riders are hereby incorporated herein and shall
constitute a portion hereof) and the Development Agreement, contain the entire
agreements between Landlord and Tenant with respect to the subject matters
hereof. Landlord acknowledges that Tenant has certain rights in the Development
Agreement to terminate this Lease and the Development Agreement does contain
restrictions on sale or conveyance of the Project, which rights and restrictions
are binding on Landlord and any successors and assigns of Landlord.

17.14. AMENDMENT. Any agreement hereafter made between Landlord and Tenant shall
be ineffective to modify, release or otherwise affect this Lease, in whole or in
part, unless such agreement is in writing and signed by the party to be bound
thereby.

17.15. SEVERABILITY. If any term or provision of this Lease shall, to any
extent, be held invalid or unenforceable by a final judgment of a court of
competent jurisdiction, the remainder of this Lease shall not be affected
thereby.

17.16. SUCCESSORS. This Lease shall bind and inure to the benefit of the
respective heirs, legal representatives, successors, and assigns of the parties
hereto.

17.17. CAPTIONS. The captions in this Lease are inserted only as a matter of
convenience and for reference only and they in no way define, limit, or describe
the scope of this Lease or the intent of any provisions hereof.

17.18. NUMBER AND GENDER. All genders used in this Lease shall include the other
genders, the singular shall include the plural, and the plural shall include the
singular, whenever and as often as may be appropriate.

17.19. GOVERNING LAW. This Lease shall be governed by and construed in
accordance with the laws of the State of Texas.

17.20. CHANGES TO THE PROJECT. No material changes shall be made to the
location, configuration, layout or design of the Building, Common Areas, Parking
Facilities, the Premises or any aspect of the Project without Tenant’s prior
written consent which shall not be unreasonably withheld, conditioned or delayed
(except as they relate to the Premises or as otherwise provided in
Section 1.01(p), which may be withheld in Tenant’s sole discretion)

17.21. NO PRESUMPTION AGAINST DRAFTER. Landlord and Tenant understand, agree and
acknowledge that: (i) this lease has been freely negotiated by both parties; and
(ii) that in any controversy, dispute, or contest over the meaning,
interpretation, validity, or enforceability

 

42



--------------------------------------------------------------------------------

of this lease or any of its terms or conditions, there shall be no inference,
presumption or conclusion drawn whatsoever against either party by virtue of
that party having drafted this lease or any portion thereof.

17.22. EXAMINATION OF LEASE. Submission by Landlord of this instrument to Tenant
for examination or signature does not constitute a reservation of or option for
lease. This Lease will be effective as a lease or otherwise only upon execution
by and delivery to both Landlord and Tenant.

17.23. DEFINED TERMS AND MARGINAL HEADINGS. The words “Landlord” and “Tenant” as
used herein shall include the plural as well as singular. If more than one
person is named as Tenant, the obligations of such persons are joint and
several. The headings and titles to the articles, sections and subsections of
this Lease are not a part of this Lease and shall have no effect upon the
construction or interpretation of any part of this Lease.

17.24. NO REPRESENTATIONS. Landlord and Landlord’s agents have made no
warranties, representations or Promises (express or implied) with respect to the
Premises, the Building or any other part of the Property (including, without
limitation, the condition, use or suitability of the Premises, the Building or
the Property), except as herein expressly set forth and no rights, easements or
licenses are acquired by Tenant by implication or otherwise except as expressly
set forth in the provisions of this Lease.

17.25. IMPROVEMENTS ON ADJACENT LAND. In no event may any improvements be
located on the portion of Adjacent Land which is owned by Landlord or any
affiliate of Landlord closer to the Building or any subsequent building leased
by Tenant on the Adjacent Land than the improvements shown on the site plan
attached hereto as Exhibit “B-2”.

17.26 SURVIVAL OF INDEMNITIES. Each indemnity agreement and hold harmless
agreement contained herein shall survive the expiration or termination of this
Lease with respect to events which occurred prior to such termination or
expiration of this Lease.

17.27. COMPETITORS OF TENANT. Except in the exercise of Landlord’s remedy to
repossess the entire Premises upon the default of Tenant hereunder, Landlord
shall not lease or grant any rights to occupy any space in the Project to any
person or entity other than Tenant and the management company for the Building
which shall be permitted to lease only the management office (which may only be
used and occupied for such purpose). The foregoing does not limit Tenant’s
rights under Section 14.01 of this Lease.

17.28. FIRST OFFER ON SALE.

(a) If at any time during the Term, Landlord desires to sell all or any portion
of the Project, Landlord shall notify Tenant in writing (the “Sale Notice”) of
the terms upon which Landlord is willing to sell such portion of the Project.
Tenant shall thereupon have the prior right and option to purchase such portion
of the Project (“ROFO”) at the price and on the terms and conditions stated in
the Sale Notice. Nothing contained herein shall prohibit Landlord from having
discussions with other prospective purchasers of such portion of the Project.
Tenant may exercise the ROFO by giving Landlord written notice thereof (the
“Exercise Notice”) within fifteen (15) calendar days after the date of receipt
by Tenant of the Sale Notice.

(b) In the event Tenant effectively exercises its ROFO under Section 17.28(a)
hereof, Tenant and Landlord shall, within twenty (20) business days following
Landlord’s receipt of the Exercise Notice, execute a contract of sale (the
“Tenant Contract”) at the same price and upon the same terms and conditions as
stated in the Sale Notice.

(c) Should Tenant fail to deliver the Exercise Notice pursuant to
Section 17.28(a) hereof, Tenant’s ROFO shall be deemed waived, and Landlord
shall thereafter be entitled to sell such portion of the Project to any third
party upon the ROFO Terms (hereinafter defined). “ROFO Terms” shall mean terms
no less favorable to Landlord than the terms and conditions contained in the
Sale Notice, however, the purchase price may be up to five percent (5%) less
than that set forth in the Sale Notice.

 

43



--------------------------------------------------------------------------------

(d) Notwithstanding the provisions of subparagraph (c) hereof, if Landlord does
not subsequently enter into a contract of sale with a third party on the ROFO
Terms within two hundred seventy (270) days after the Sale Notice, or consummate
the sale of such portion of the Project to such third party upon ROFO Terms
within three hundred sixty (360) days after the Sale Notice, then Landlord may
not sell such portion of the Project unless it again offers such portion of the
Project to Tenant pursuant to this Section 17.28.

(e) Notwithstanding any other provision of this Section 17.28, Tenant’s ROFO
shall not apply to any of the following transactions: (i) any sale or transfer
of all or any portion of the Project or any interest therein to any affiliate of
the Landlord; (ii) any sale or transfer in connection with permanent or interim
financing for the Project, including any sale/leaseback, joint venture or other
similar arrangement; and (iii) the granting of any mortgage or other lien, or
any conveyance with respect thereto by foreclosure, deed in lieu of foreclosure
or the like. Any of the above mentioned transactions shall not terminate
Tenant’s ROFO, but such ROFO shall thereafter continue to bind the transferee.

(f) Tenant’s ROFO is not continuing in nature, and Landlord shall have no
obligation to re-offer to Tenant except as set forth in subparagraph (d) above.

17.29 ARBITRATION.

(a) Either Landlord or Tenant may require that any dispute under this Lease be
submitted to arbitration pursuant to this Section 17.29. All arbitrations shall
occur at a location in Dallas, Texas chosen by the arbitrators and shall be
conducted pursuant to the Arbitration Rules for the Real Estate Industry
(effective on May 1, 1994, and as subsequently amended) of the American
Arbitration Association (or the successor organization, or if no such successor
organization exists, then from an organization composed of persons of similar
professional qualifications). To the extent the provisions of this Section 17.29
vary from or are inconsistent with the Arbitration Rules for the Real Estate
Industry (effective on May 1, 1994, and as subsequently amended) of the American
Arbitration Association or any other arbitration tribunal, the provisions of
this Section 17.29 shall govern. All arbitrations will be governed by the
provisions of this Section 17.29, the Arbitration Rules for the Real Estate
Industry (effective on May 1, 1994, and as subsequently amended) of the American
Arbitration Association (to the extent not inconsistent with this
Section 17.29), and the laws of the State of Texas (to the extent not
inconsistent with any of the foregoing). The party desiring such arbitration
shall give notice to that effect to the other party and simultaneously therewith
also shall give notice to the director (the “Director”) of the Dallas, Texas
regional office of the American Arbitration Association (or the successor
organization, or if no such successor organization exists, then from an
organization composed of persons of similar professional qualifications),
requesting such organization to select, as soon as possible but in any event
within the next thirty (30) days, three neutral arbitrators with, if reasonably
possible, recognized expertise in the subject matter of the arbitration. At the
request of either party, the arbitrators shall authorize the service of
subpoenas for the production of documents or attendance of witnesses. Within
thirty (30) days after their appointment, the arbitrators so chosen shall hold a
hearing at which each party may submit evidence, be heard and cross-examine
witnesses, with each party having at least ten (10) days’ advance notice of the
hearing. The hearing shall be conducted such that each of Landlord and Tenant
shall have reasonably adequate time to present oral evidence or argument, but
either party may present whatever written evidence it deems appropriate prior to
the hearing (with copies of any such written evidence being sent to the other
party). In the event of the failure, refusal or inability of any arbitrator to
act, a new arbitrator shall be appointed in his stead, which appointment shall
be made in the same manner as hereinbefore provided. The decision of the
arbitrators so chosen shall be given within a period of thirty (30) days after
the conclusion of such hearing and shall be accompanied by conclusions of law
and findings of fact. The decision in which any two arbitrators so appointed and
acting hereunder concur shall in all cases be binding and conclusive upon the
parties and shall be the basis for a judgment entered in any court of competent
jurisdiction. The fees and expenses of arbitration under this Section 17.29
shall be

 

44



--------------------------------------------------------------------------------

apportioned to Landlord and Tenant in such a manner as decided by the
arbitrators. Landlord and Tenant may at any time by mutual written agreement
discontinue arbitration proceedings and themselves agree upon any such matter
submitted to arbitration.

(b) Notwithstanding anything to the contrary contained in subsection (a) above,
if the purpose of the arbitration is to determine the Extension Rental Rate
under Rider 1, then the provisions of Rider 1 shall apply.

17.30. EXTENSION AND ADDITIONAL RIGHTS AND OPTIONS. Deleted Intentionally.

17.31 TAX PROTESTS. Tenant has no right to protest the real estate tax rate
assessed against the Project and/or the appraised value of the Project
determined by any appraisal review board or other taxing entity with authority
to determine tax rates and/or appraised values (each a “Taxing Authority”).
Tenant hereby knowingly, voluntarily and intentionally waives and releases any
right, whether created by law or otherwise, to (a) file or otherwise protest
before any Taxing Authority any such rate or value determination even though
Landlord may elect not to file any such protest; (b) receive, or otherwise
require Landlord to deliver, a copy of any reappraisal notice received by
Landlord from any Taxing Authority; and (c) appeal any order of a Taxing
Authority which determines any such protest. The foregoing waiver and release
covers and includes any and all rights, remedies and recourse of Tenant, now or
at any time hereafter, under Section 41.413 and Section 42.015 of the Texas Tax
Code (as currently enacted or hereafter modified) together with any other or
further laws, rules or regulations covering the subject matter thereof. Tenant
acknowledges and agrees that the foregoing waiver and release was bargained for
by Landlord and Landlord would not have agreed to enter into this Lease in the
absence of this waiver and release. Notwithstanding any such waiver and release,
if Tenant files or otherwise appeals any such protest, then Tenant will be in
breach under this Lease.

Landlord shall have the exclusive right to protest the real estate tax rate
assessed against the Project and/or the appraised value of the Project
determined by any Taxing Authority. However, notwithstanding anything to the
contrary contained in this Lease, Landlord shall upon the request of Tenant to
do so from time to time, make such a protest. Landlord shall diligently monitor
the taxes assessed against the Project as well as the assessed valuation thereof
and shall seek such abatements or other tax benefits or relief for the Project
in the exercise of Landlord’s prudent business judgment, subject to the rights
of Tenant under the preceding sentence. Nothing contained herein shall restrict
Tenant from negotiating with tax authorities to effect tax savings on property
owned by Tenant or tax rebates with respect to the Project.

17.32 CONSENTS. Except as stated to the contrary elsewhere in this Lease, in
every instance in which either Landlord or Tenant is required to give its
consent or approval, such consent or approval shall not be unreasonably withheld
or delayed.

17.33 CCR AMENDMENTS. So long as Landlord or an affiliate of Landlord is
Declarant under the CCR, and so long as Tenant either retains or has exercised
its option to rent Building 2, Landlord shall not, without Tenant’s prior
written consent, vote for an action or an amendment to the CCR or authorize or
take action (or if Landlord or an affiliate of Landlord is no longer Declarant
under the CCR, vote for an action or an amendment to the CCR) under the CCR
which will result in:

 

(a) An increase in Quarterly Assessments or Special Assessments passed through
to Tenant as an Operating Expense Increase resulting from:

 

  (i) Increase in the size in land area of the Common Facilities.

 

  (ii) A change in method of allocation of assessments resulting from a
modification of the CCR.

 

(b) A material degradation of the appearance, usefulness or First Class Building
Standards of the Common Facilities.

 

45



--------------------------------------------------------------------------------

(c) an increase in the Quarterly Assessments passed through to Tenant as an
Operating Expense Increase in any calendar year by more than ten percent
(10%) of the Quarterly Assessments for the prior calendar year resulting from
construction of additional improvements or modification of existing improvements
within the Common Facilities (except as may be required by governmental or
judicial decision or governmental law).

(d) the construction of any improvements between the Building and the lake
comprising a part of the Common Facilities.

Additionally, Landlord agrees to consult with Tenant in good faith regarding all
matters related to the CCR or Common Facilities. Further, if Tenant requests
that any particular Common Facilities be installed from time to time, Landlord
will consider such request in good faith.

Nothing contained in this Section 17.33 shall be construed so as to prevent
Declarant from initiating or supporting a modification of the Zoning Ordinance,
as defined in the CCR, to allow the development of attached residential and
mixed use commercial/residential buildings and/or retail/commercial free
standing buildings.

17.34 MANAGEMENT. Landlord agrees to consider in good faith (i) any complaints
of Tenant regarding the individual who is the on-site property management
representative and (ii) any request by the Tenant to replace such individual.
Landlord and Tenant shall establish a reasonably detailed protocol between
Tenant’s facilities manager and the on-site property management representative
which protocol should include the office, home, fax and “beeper” numbers for
such people and additional people and telephone numbers to contact in the event
such managers are unavailable. Such protocol shall be updated upon the request
of either Landlord or Tenant.

17.35 DEFAULT INTEREST. All sums owed by Landlord to Tenant under this Lease and
not paid on or prior to the date due thereof shall bear interest from the date
due thereof until payment is received at a per annum rate (the “Default Interest
Rate”) equal to the lesser of (i) the prime rate announced by Chase Manhattan
Bank, New York, New York, or its successor (the “Prime Rate”), from time to time
(or if the Prime Rate is discontinued, the rate announced as that being charged
to said bank’s most creditworthy commercial borrowers) plus three percent (3%),
or (ii) the maximum contract interest rate per annum allowed by law; provided,
however, with respect to the first three (3) times per calendar year that such
sum is not paid on or prior to the date due by Landlord, no interest shall be
payable with respect to such late payments by such party unless such payments
are more than five (5) days late and then such past due payments shall bear
interest from the sixth (6th) day after the due date thereof until payment is
received.

17.36 VACATING THE PREMISES. If none of the Premises are occupied by Tenant or
its permitted assignee or sublessees (or any combination thereof) after the
Commencement Date (i.e., the Premise are 100% vacant) for longer than 180
consecutive days, even though Tenant continues to pay the stipulated Rent and is
not otherwise in default under this Lease, and Tenant or its permitted assignee
or subtenants (or any combination thereof) fails to re-occupy a portion of the
same (Tenant not being obligated to re-occupy all of the Premises) within 90
days after notice from Landlord (which notice may only be furnished by Landlord
after the expiration of the aforementioned 180 day period), then from and after
the expiration of said 90 day notice period Landlord may terminate this Lease as
to (and only as to) all of the Premises without declaring Tenant in default
under this Lease (and Section 15.01 shall not be applicable thereto), by
delivering written notice to Tenant. Space which is vacated on account of bona
fide remodeling or due to force majeure shall not be deemed unoccupied for
purposes of this Section 17.36.

 

46



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this Lease as
of the day and year first above written.

 

LANDLORD:     TENANT:

COLINAS CROSSING LP,

a Delaware limited partnership

   

i2 Technologies, Inc.,

a Delaware corporation

By:   Steven A. Means Interests, Inc.,     By:  

/s/ W. M. Beecher

  a Texas corporation,     Name:   W. M. Beecher   a general partner     Title:
  Vice President   By:  

/s/ Steven A. Means

        Name:   Steven A. Means         Title:   President      